EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into by and between
Eclipsys Corporation, a Delaware corporation (the “Company”) and R. Andrew
Eckert, an individual (the “Executive”), effective October 24, 2005 (the
“Effective Date”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:

Section 1 — Employment.



  (a)   The Company shall employ Executive as of the Effective Date. Beginning
November 14, 2005, or such earlier date as may be specified by the Board of
Directors of the Company (the “Board”), Executive will serve as the Company’s
President and Chief Executive Officer, and in that capacity shall (i) have the
customary powers, responsibilities and authorities of a President and Chief
Executive Officer and such other powers, responsibilities and authorities as may
be delegated to Executive by the Board from time to time, and (ii) report to,
and be subject to review and control by, the Board. Prior to commencement of his
service as President and Chief Executive Officer, Executive will not be an
officer of the Company, will report to the Company’s Chairman, and will focus on
familiarizing himself with the Company and preparing to assume his duties as
President and Chief Executive Officer. Executive shall devote his reasonable
best efforts to the performance of his duties and responsibilities hereunder.



  (b)   Nothing in this Agreement shall preclude Executive from engaging in
charitable and community affairs, from managing any passive investment (i.e., an
investment with respect to which Executive is in no way involved with the
management or operation of the entity in which Executive has invested) made by
him in publicly traded equity securities or other property (provided that no
such investment may exceed five percent (5%) of the equity of any entity,
without the prior approval of the Board) or from serving, as a member of boards
of directors or as a trustee of any other corporation, association or entity, to
the extent that any of the above activities do not interfere with his ability to
discharge his duties hereunder and the subject entity does not directly compete
with the Company, and provided that Executive will not serve as a director of
any for-profit entity without approval of the Board, except that approval is
hereby given to Executive to act as a director for Connetics Corporation and
Varian Medical Systems, Inc.



  (c)   Executive currently resides in Woodside, California, and shall not be
required to relocate his residence except pursuant to Section 8(c). Whether or
not Executive relocates his residence, Executive must spend significant time in
the Company’s various offices, as is consistent with his role and necessary or
appropriate to execute fully his responsibilities to manage the Company’s
business and affairs.

Section 2 - Term of Employment. Executive’s employment is at-will, subject to
the severance benefits specified herein. The period from the Effective Date
until the date Executive’s employment terminates is referred to herein as the
“Term of Employment”.

Section 3 - Compensation.



  (a)   Salary. During the period from the Effective Date through December 31,
2006 (the “Initial Period”), the Company shall pay the Executive at the
annualized rate of $650,000.00 (“Base Salary”) in accordance with the ordinary
payroll practices of the Company, and subject to all applicable federal, state
and local withholding and reporting requirements. The Executive’s Base Salary
shall not be decreased during the Initial Period. During the Term of Employment,
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) shall review, and may, subject to the immediately preceding sentence
and subject to Executive’s right to terminate employment for Good Reason
pursuant to Section 6(a) as a result of any reduction in Base Salary, adjust the
Executive’s Base Salary annually, in accordance with the Company’s customary
procedures and practices for reviewing compensation of senior executives. In the
event the Base Salary is so adjusted, the adjusted amount shall become the Base
Salary for purposes of this Agreement.



  (b)   Bonus Plan. The Executive shall be eligible to participate in an annual
bonus plan to be established for each year by the Board or the Compensation
Committee. In any year, this bonus plan may be combined with the Company’s bonus
plan for other executives, or may be a separate plan for Executive, as
determined by the Board of the Compensation Committee. Executive’s annual target
bonus will be $400,000 (the “Target Bonus”), but except as set forth in the
following sentence no bonus payments are guaranteed and all bonus payments will
be contingent upon achievement of such performance targets and management
objectives as may be included in Executive’s annual bonus plan. However,
notwithstanding the foregoing, (i) no bonus will be paid for the balance of
2005, and (ii) without regard to Executive’s performance against any bonus plan,
Executive shall receive the Target Bonus for 2006, provided he is continuously
employed as the Company’s Chief Executive Office from the Effective Date until
December 31, 2006, or under certain other circumstances as described in this
Agreement involving termination of his employment before December 31, 2006. The
Board or Compensation Committee may provide in any year’s bonus plan that
Executive may earn more than the Target Bonus upon achievement of specified
performance criteria, but in no event will Executive’s cash bonus for any year
exceed two times the Target Bonus. Executive’s bonuses will be earned as of
December 31 of each year, if and to the extent that performance criteria
applicable to that year’s bonus plan are met, and paid thereafter consistent
with the timing of payment of bonuses to other executives. All bonus payments
shall be subject to all applicable federal, state and local withholding and
reporting requirements.

Section 4 - Employee Benefits.



  (a)   Employee Retirement Benefit Programs, Welfare Benefit Programs, Plans
and Practices. The Company shall provide Executive with coverage during the Term
of Employment under any retirement benefit programs, welfare benefit programs,
and other compensatory and benefit programs, plans and practices, that the
Company makes available to its senior executives, including, but not limited to,
its life and short- and long-term disability insurance, hospitalization and
major medical insurance, the Company’s 401(k) Plan, Employee Stock Purchase
Plan, dental insurance, directors and officers liability insurance, and any
other nonqualified compensation program (including deferred compensation or
supplemental retirement programs) as in effect from time to time.



  (b)   Vacation. Executive shall be entitled to five weeks of paid vacation
each calendar year, which shall be taken at such times as are consistent with
the Executive’s responsibilities hereunder; provided, however, subject to
applicable law, that the Executive shall not be entitled to carry over unused
vacation from year to year in an amount exceeding that which the Executive would
be entitled to carry over in accordance with the Company’s standard vacation
policy as applied to employees of the Executive’s longevity with the Company.



  (c)   Stock Options and Restricted Stock Grants. As a material inducement to
Executive’s entering into employment with the Company, the Company is granting
to Executive as inducement grants under NASD Rule 4350(i)(1)(A)(iv), effective
as of the date he becomes President and Chief Executive Officer of the Company,
(1) a non-qualified stock option to purchase 525,000 shares of the Company’s
common stock at an exercise price equal to the closing price of the common stock
on Nasdaq on the trading day immediately preceding the date of grant and (2) a
restricted stock grant of 150,000 shares of the Company’s common stock, for
which the Executive must pay an initial price of $.01 per share (together, the
“Initial Grants”). The terms of these stock options are specified in a Notice of
Grant being issued to Executive and the Company’s 2005 Inducement Grant Stock
Incentive Plan, and the terms of these shares of restricted stock are specified
a Restricted Stock Agreement between the Company and Executive, a Notice of
Grant being issued to Executive, and in the Company’s 2005 Inducement Grant
Stock Incentive Plan (collectively, the “Equity Documents”). The forms of the
Equity Documents are attached as Exhibits A-1 through A-4 to this Agreement. The
Initial Grants are also subject to certain provisions of this Agreement, and the
Agreement re Specified Acts being entered into between the Company and Executive
concurrently with this Agreement in the form of Exhibit B to this Agreement (the
“Agreement re Specified Acts”).



  (d)   Other Benefits. Executive will be entitled to reimbursement of up to
$25,000 each calendar year beginning in 2006 for expenses incurred by him for
tax preparation, legal and other professional fees. Executive will also be
entitled to reimbursement of reasonable expenses incurred by him for
professional associations and education; an annual physical examination, to the
extent such an examination is not otherwise covered or provided by the health
insurance or health benefits provided by the Company to Executive pursuant to
Section 4(a) above; and reimbursement of up to $25,000 in legal expenses
incurred by Executive in negotiation and preparation of his initial employment
documents, together with a gross-up if necessary so that net of any income taxes
payable on reimbursement of such legal fees, Executive’s expense for these legal
expenses is effectively covered.

Section 5 - Expenses. Subject to prevailing Company policy or such guidelines as
may be established by the Chief Executive Officer or the Board from time to
time, the Company shall reimburse the Executive for all reasonable expenses
incurred by the Executive in carrying out his duties.

Section 6 - Termination of Employment.



  (a)   Termination Without Cause or Termination for Good Reason. Subject to
Section 6(i), if Executive’s employment is terminated by the Company for any
reason other than Cause (as defined in Section 6(c)), Executive’s Disability (as
defined in Section 6(e)), or Executive’s death, or if Executive’s employment is
terminated by Executive for Good Reason (as defined in Section 6(a)(2)), then
the Company shall pay Executive (x) the Accrued Amounts (as defined below) and
(y) subject to the limitations described in this Agreement, the Severance
Package. The payment of the Severance Package to Executive under this Section
6(a) shall (i) be contingent upon the execution by Executive of a general
release in favor of the Company in substantially the form attached hereto as
Exhibit C, provided that if changes or expansions of relevant laws and
regulations would result in Exhibit C in the form thereof as of the date of this
Agreement failing to achieve the intent thereof as reflected by the form thereof
as of the date of this Agreement (the “Initial Intent”), and if it is possible
to modify Exhibit C so as to effect the Initial Intent notwithstanding such
changes or expansions of relevant laws or regulations, then Exhibit C will be
modified to the extent necessary to preserve the Initial Intent (the “Release”);
(ii) constitute the sole remedy of Executive in the event of a termination of
Executive’s employment in the circumstances set forth in this Section 6(a); and
(iii) be subject to the Agreement re Specified Acts. Except as expressly
provided herein or in the Agreement re Specified Acts or in another agreement
between the Company and Executive, the Severance Package shall not be subject to
any duty to mitigate damages by Executive, nor any set off or reduction due to
Executive’s post-termination employment, provided such post-termination
employment does not contravene any agreement between the Company and Executive.
The Accrued Amounts shall be payable in a lump sum within ten (10) days of
termination of employment, or earlier if required by applicable law.



  (1)   For purposes of this Agreement, the “Accrued Amounts” shall mean
Executive’s Base Salary, any declared but unpaid bonus, any accrued but unused
vacation and any other earned but unpaid amounts payable to him hereunder, in
each case as accrued through the last day of his actual employment by the
Company.



  (2)   For purposes of this Agreement, a termination of employment by Executive
for “Good Reason” shall be a termination by Executive following the occurrence
of any of the following events unless the Company has cured as provided below:



  (A)   Subject to Section 6(d)(2), removal from the position of Chief Executive
Officer of the Company or any material diminution in Executive’s duties,
responsibilities, authority, or participation in management, except for Cause or
following Executive’s death or Disability;



  (B)   A reduction in the Base Salary or Target Bonus then in effect or a
material reduction in the other benefits provided to Executive by the Company;



  (C)   Any material breach by the Company of this Agreement or any other legal
obligation owed by the Company to Executive;



  (D)   Failure of any successor of the Company to assume this Agreement as
required by Section 11; or



  (E)   A required relocation of Executive’s primary residence, or a required
relocation outside of California of his primary office location, except for a
relocation required as set forth in Section 8(c).

Executive must notify the Company in writing specifically identifying any event
constituting Good Reason within thirty (30) days after Executive becomes aware
of such event or such event shall not constitute Good Reason for purposes of
this Agreement; provided that the Company shall have thirty (30) days from the
date of such notice to cure the Good Reason event. A termination by Executive
following cure shall not be a termination for Good Reason. A failure of
Executive to notify the Company after the first occurrence of an event
constituting Good Reason shall not preclude any subsequent occurrences of such
event (or similar event) from constituting Good Reason.



  (3)   For purposes of this Agreement, “Severance Package” shall mean:



  (A)   Base Salary continuation for eighteen (18) months following the date of
termination at Executive’s annual Base Salary rate in effect on the date of
termination, subject to all applicable federal, state and local withholding and
reporting requirements. These salary continuation payments shall be paid in
accordance with usual Company payroll practices.



  (B)   A bonus equal to one hundred fifty percent (150%) of Executive’s Target
Bonus in effect on the date of termination (but not less than $400,000), payable
in equal installments over the eighteen (18) month period described in
Section 6(a)(3)(A), subject to the same withholding and reporting requirements.
In addition, to the extent not included in the Accrued Amounts, Executive shall
receive a pro rata bonus for the bonus period during which the date of
termination occurs calculated at one hundred percent (100%) of the Target Bonus
then in effect, multiplied by a fraction the numerator of which is the number of
days that Executive was employed during such bonus term and the denominator of
which is 365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies.



  (C)   For the avoidance of confusion, the parties acknowledge that in the
event Executive terminates his employment for Good Reason as a result of a
decrease in his Base Salary or Target Bonus as contemplated in clause (C) or
(D) of Section 6(a)(2), then the Base Salary and Target Bonus used for purposes
of the calculation of the Severance Package shall be the Base Salary and Target
Bonus in effect immediately prior to such reduction.



  (D)   Executive shall be entitled to twelve (12) months of vesting of all
stock, stock options and other equity-based awards granted to him, including the
Initial Grants, in addition to vesting that had occurred at the date of
termination.



  (E)   Continuation of benefits under any life, group health, and dental
insurance benefits substantially similar to those which Executive (and, if
applicable, his family) was receiving immediately prior to termination of
employment until the earlier of:



  (i)   the end of the eighteen (18) month period following the date of
termination, or



  (ii)   the date on which Executive becomes eligible to receive substantially
similar benefits under any plan or program of any other employer.

The continuing coverage provided under this Section 6(a)(3)(E) is subject to the
availability of such continuation under the terms of the applicable plan
documents and all provisions of applicable law, including the requirements of
the federal “COBRA” law, 29 U.S.C. § 1161 et seq. with respect to group health
and dental insurance. If Executive is not eligible for such continued coverage
under one of the Company-provided benefit plans noted in this paragraph (E) that
he was participating in during his employment, the Company shall pay the
Executive the cash equivalent of the cost of replacement insurance for the
duration of the applicable period, up to a maximum of the Company’s cost of
providing the coverage before the termination of employment, which payments
shall be made pro-rata in accordance with the Company’s customary payroll
practices.



  (F)   If the Severance Package becomes payable as a result of a termination of
Executive’s employment that occurs before the Target Bonus for 2006 has been
paid, or before the first-year 20% vesting of the Initial Grants has occurred,
then in addition to the other elements listed herein, but in lieu of the
pro-rata partial bonus described in Section 6(a)(3)(B), the Severance Package
will also include payment of the Target Bonus for 2006 (to the extent not yet
paid) and the first year’s 20% vesting of the Initial Grants (to the extent not
yet so vested). Payment of the 2006 Target Bonus pursuant to this provision will
be according to Section 6(a)(3)(B).



  (4)   To the extent that this Employment Agreement is treated as a
nonqualified deferred compensation arrangement within the meaning of Section
409A of the Internal Revenue Code (“Section 409A”), neither the Company nor
Executive may accelerate the timing of the payments under this Section 6(a) (for
example, no part of the Severance Package may be paid in a lump sum at the time
of termination) unless such acceleration does not trigger the application of
interest and penalty taxes under Section 409A. In addition, to the extent that
this Employment Agreement is treated as a nonqualified deferred compensation
arrangement within the meaning of Section 409A and the Treasury Regulations
under Section 409A require a delay in the commencement of any payments under the
Severance Package due to Executive’s status as a “specified employee”, the
Severance Package payments shall be delayed to the minimum extent and in the
minimum amount necessary so as to comply with the Code and any regulations
thereunder and avoid interest and penalties, and otherwise paid on the schedule
set forth in this Section 6(a).



  (b)   Voluntary Termination by Executive Without Good Reason. If Executive
terminates his employment with the Company without Good Reason, then the Company
shall pay Executive the Accrued Amounts in a lump sum within ten (10) days of
termination of employment, or earlier if required by applicable law.



  (c)   Termination for Cause. If Executive’s employment is terminated for
Cause, the Company shall pay Executive the Accrued Amounts in a lump sum within
ten (10) days of termination of employment, or earlier if required by applicable
law. As used herein, the term “Cause” shall be limited to:



  (1)   Executive’s conviction of or plea of guilty or nolo contendere to a
felony under the laws of the United States or any state thereof or any other
jurisdiction in which the Company conducts business;



  (2)   Executive’s willful misconduct or gross negligence in the performance of
his duties that causes material harm to the Company;



  (3)   Executive’s willful and continued failure to follow the reasonable and
lawful instructions of the Board;



  (4)   Executive’s willful and continued neglect of duties (other than any such
neglect resulting from incapacity of Executive due to physical or mental
illness); or



  (5)   a material breach of this Agreement by Executive;

provided, however, that Cause shall arise under items (2), (3), (4) or (5) only
following thirty (30) days written notice thereof from the Company which
specifically identifies such misconduct, failure, neglect or breach and only if
Executive continues to engage in or fails to cure (if the misconduct, failure,
neglect or breach can be cured) such misconduct, failure, neglect or breach
during such notice period. During any such notice period, Executive shall have
the right to be heard by the Board and Cause shall not be deemed to exist
without a finding by a majority of the Board that Cause exists and, if the
misconduct, failure, neglect or breach can be cured, has not been cured during
the thirty (30) day cure period. A termination by the Company after cure shall
not be a termination for Cause. A failure of the Company to notify Executive
after the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or similar event) from constituting Cause.



  (d)   Certain Terminations Following a Change in Control. Subject to
Section 6(i), in the event Executive’s employment with the Company or its
successor terminates by reason of a Qualifying Termination (as defined below)
within two (2) years after a Change in Control of the Company (as defined below)
that occurs during the Term of Employment, then the Company shall pay to the
Executive (x) the Accrued Amounts in a lump sum within ten (10) days of
termination of employment, or earlier if required by applicable law, and (y) in
lieu of the Severance Package, and subject to the limitations described in this
Agreement, the Company shall provide the Executive the Change in Control
Benefits (as defined below). The provision of the Change in Control Benefits to
Executive under this Section 6(d) shall (i) be contingent upon the execution by
Executive of the Release or a release in another form reasonably acceptable to
the Company and Executive; (ii) constitute the sole remedy of Executive in the
event of a termination of Executive’s employment in the circumstances set forth
in this Section 6(d); and (iii) be subject to the Agreement re Specified Acts.
In addition, all payments under this Section 6(d) are subject to the timing
rules, calculations and adjustments described in Section 7. Anything in this
Agreement to the contrary notwithstanding, if (q) a Change in Control occurs,
(r) Executive’s employment with the Company is terminated by the Company without
Cause or by Executive for Good Reason within 180 days prior to the date on which
the Change in Control occurs, and (s) it is reasonably demonstrated by Executive
that such termination of employment or events constituting Good Reason (u) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (v) otherwise arose in connection with or in
anticipation of a Change in Control, then for all purposes of this Agreement
such Change in Control shall be deemed to have occurred during the Term of
Employment and the termination shall be deemed to have occurred after the Change
in Control, so that Executive is entitled to the Change in Control Benefits. It
is recognized that options and restricted stock not vested at the time of or as
a result of termination of employment may be cancelled, and further that
following such cancellation Executive may become entitled to vesting of those
cancelled stock options or shares of restricted stock in connection with a
subsequent Change in Control pursuant to this section. In that case, the Company
or its successor shall deliver to Executive the consideration Executive would
have received in the Change in Control for (i) the shares of restricted stock
that were cancelled as if those shares had been owned by and fully vested in
Executive at the time of the Change in Control, less an amount equal to the
product of $.01 per share and the number of such shares to represent the par
value thereof; and (ii) the stock options that were cancelled as though such
options had been vested at the time of the Change in Control, to the extent that
unexercised vested stock options were cashed out in the Change in Control, and
otherwise for a number of shares of the Company’s common stock having a value at
the time of the Change in Control equal to the aggregate amount by which those
stock options were in-the-money at the time of the Change in Control, using for
purposes of this calculation the value of a share of the Company’s common stock
in the Change in Control transaction.



  (1)   “Change of Control Benefits” shall mean:



  (A)   Base Salary continuation for twenty four (24) months following the date
of termination at Executive’s annual Base Salary rate in effect on the date of
termination, subject to all applicable federal, state and local withholding and
reporting requirements. These salary continuation payments shall be paid in
accordance with usual Company payroll practices;



  (B)   A bonus equal to two hundred percent (200%) of Executive’s Target Bonus
in effect on the date of termination, payable in equal installments over the
twenty four (24) month period described in Section 6(d)(1)(A), subject to the
same withholding and reporting requirements. In addition, to the extent not
included in the Accrued Amounts, Executive shall receive a pro rata bonus for
the bonus period during which the date of termination occurs calculated at one
hundred percent (100%) of the Target Bonus then in effect, multiplied by a
fraction the numerator of which is the number of days that Executive was
employed during such bonus term and the denominator of which is 365. Such
prorated bonus shall be paid in accordance with the Company’s customary
practices for payment of executive bonuses but with no additional performance
requirements or contingencies;



  (C)   Acceleration in full of the vesting of all stock, stock options and
other equity-based awards granted to him, including the Initial Grants; and



  (D)   Continuation of life, group health and dental insurance benefits
substantially similar to those which Executive (and, if applicable, his family)
was receiving immediately prior to the Qualifying Termination until the earlier
of:



  (i)   the end of the twenty four (24) month period following Executive’s
termination of employment, or



  (ii)   the date on which Executive becomes eligible to receive substantially
similar benefits under any plan or program of any other employer.

The continuing coverage provided under this Section 6(d)(1)(D) is subject to the
availability of such continuation under the terms of the applicable plan
documents and all provisions of applicable law. If Executive is not eligible for
such continued coverage under one of the Company-provided benefit plans noted in
this paragraph (D) that he was participating in during his employment, the
Company shall pay Executive the cash equivalent of the cost of replacement
insurance for the duration of the applicable period which payments shall be made
pro-rata in accordance with the Company’s customary payroll practices.



  (2)   Qualifying Termination. For purposes of this Agreement, the term
“Qualifying Termination” means a termination by the Company or its successor of
Executive’s employment with the Company or its successor for any reason other
than Cause, Disability or death, or a termination by

Executive of Executive’s employment with Good Reason. However, if following a
Change in Control the Company or its successor in the Change in Control offers
to retain Executive in a Comparable Position, then Executive shall not be
entitled to resign his employment for Good Reason pursuant to
Section 6(a)(2)(A). For these purposes, “Comparable Position” means (i) Chief
Executive Officer of the successor organization, with duties, responsibilities,
authority and participation in management commensurate with that role; or
(ii) Chief Executive Officer or President of the portion of the successor
organization that succeeds to the business of the Company (whether organized as
a subsidiary, division, or otherwise) (the “Successor Business”), if (A) the
Successor Business (1) is the natural successor to the business of the Company
following the Change in Control and continues in the same basic business as the
Company, and (2) operates with a significant degree of autonomy; and
(B) Executive’s role with the Successor Business (1) involves operational
control of the Successor Business, and (2) would not result in a diminution of
the substantive operational scope of Executive’s role from the substantive
operational scope of his role with the Company. In each case, it is recognized
that following a Change in Control, the evolution of the Company to the
Successor Business can result in various changes resulting from integration,
efforts to capture synergy opportunities or address new markets, and changes in
business strategy, and as a result Executive’s duties, responsibilities,
authority or participation in management in a Comparable Position may not be
exactly the same as his duties, responsibilities, authority or participation in
management with the Company prior to the Change in Control. However, whether a
role with the successor offered to Executive qualifies as a Comparable Position
will be judged with a view to the overall quality of the opportunity represented
by that role from a professional point of view, with the understanding that the
intention of this Agreement is that a Comparable Position, in light of all
relevant factors including the size and complexity of the successor
organization, would not represent a material diminution to Executive in the
overall quality of his professional stature, experience and opportunity compared
to the professional stature, experience and opportunity represented by
Executive’s role with the Company.



  (3)   Change of Control Defined. For purposes of this Agreement, a “Change of
Control” shall have the meaning set forth in Exhibit D.



  (4)   To the extent that this Employment Agreement is treated as a
nonqualified deferred compensation arrangement within the meaning of Section
409A, neither the Company nor Executive may accelerate the timing of the
payments under this Section 6(d) (for example, no part of the Change in Control
Benefits may be paid in a lump sum at the time of termination) unless such
acceleration does not trigger the application of interest and penalties under
Section 409A. In addition, to the extent that this Agreement is treated as a
nonqualified deferred compensation arrangement within the meaning of
Section 409A and the Treasury Regulations issued under Section 409A require a
delay in the commencement of any payments under the Change in Control Benefits
due to Executive’s status as a “specified employee”, the Change in Control
Benefit payments shall be delayed to the minimum extent necessary so as to
comply with the code and any regulations thereunder and to avoid interest and
penalties, and otherwise paid on the schedule set forth in this Section 6(d).



  (e)   Disability. In the event that Executive suffers a Disability, the
Company may, in its discretion, terminate Executive’s employment hereunder. For
purposes of this Agreement, “Disability” shall be defined to occur at such time
as Executive becomes eligible to receive benefits under the terms of the
Company’s then applicable long-term disability policy, or, in the absence of
such policy, shall be defined as a physical or mental disability that prevents
Executive from performing his duties under this Agreement for ninety
(90) consecutive days or more, or for an aggregate of one hundred twenty
(120) days in any period of twelve (12) months. The Company may only terminate
Executive on account of Disability after giving due consideration to whether
reasonable accommodations can be made under which Executive is able to fulfill
his duties under this Agreement. The commencement date and expected duration of
any physical or mental condition that prevents Executive from performing his
duties hereunder shall be determined by a medical doctor mutually acceptable to
Executive and the Company. In the event Executive’s employment is terminated by
the Company pursuant to this Section 6(e), then the Company shall pay Executive
the Accrued Amounts in a lump sum within ten (10) days of termination of
employment, or earlier if required by applicable law. In addition, to the extent
not included in the Accrued Amounts, Executive shall receive a pro rata bonus
for the bonus period during which the date of termination pursuant to this
Section 6(e) occurs calculated at one hundred percent (100%) of the Target Bonus
then in effect, multiplied by a fraction the numerator of which is the number of
days that Executive was employed during such bonus term and the denominator of
which is 365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies, provided, however, that to the extent
that this Agreement is treated as a nonqualified deferred compensation
arrangement under Section 409A, the payment of such bonus may not be accelerated
by either the Company or Executive unless such acceleration does not trigger the
application of interest and penalty taxes under Section 409A.



  (f)   Death. In the event of Executive’s death during the Term of Employment,
all obligations of the Company to make any further payments, including the
obligation to pay the Accrued Amounts, shall be paid to Executive’s estate, and
in any event all Accrued Amounts shall be paid in a lump sum within ten
(10) days of the Executive’s death, or earlier if required by applicable law. In
addition, to the extent not included in the Accrued Amounts, Executive’s estate
shall receive a payment or payments reflecting a pro rata bonus for Executive
for the bonus period during which the date of termination pursuant to this
Section 6(f) occurs calculated at one hundred percent (100%) of the Target Bonus
then in effect, multiplied by a fraction the numerator of which is the number of
days that Executive was employed during such bonus term and the denominator of
which is 365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies, provided, however, that to the extent
that this Agreement is treated as a nonqualified deferred compensation
arrangement within the meaning of Section 409A, the payment of such bonus may
not be accelerated by either the Company or Executive unless such acceleration
does not trigger the application of interest and penalty taxes under
Section 409A. In addition, if Executive’s death occurs before the first-year 20%
vesting of the Initial Grants has occurred, then Executive’s estate shall be
entitled to 1.667% vesting of the Initial Grants for each full calendar month
elapsed from the date employment commences to the date of death, with such
vesting subject to delay if and to the extent required as described in
Section 6(a)(4).



  (g)   Payments as Compensable Compensation. Any participation by Executive in,
and any terminating distributions and vested rights under, Company-sponsored
retirement or deferred compensation plans, regardless of whether such plans are
qualified or nonqualified for tax purposes, shall be governed by the terms of
those respective plans.



  (h)   Executive’s Duty to Provide Materials. Upon the termination of the Term
of Employment for any reason, Executive or his estate shall surrender to the
Company all computer files and electronic data and records, correspondence,
letters, files, contracts, mailing lists, customer lists, advertising material,
ledgers, supplies, equipment, checks, and all other materials and records of any
kind that are the property of the Company or any of its subsidiaries or
affiliates, that may be in Executive’s possession or under his control,
including all copies of any of the foregoing.



  (i)   Certain Contingencies and Limitations.



  (1)   Notwithstanding anything herein to the contrary, Executive may lose his
rights to the Severance Package or the Change in Control Benefits pursuant to
the Agreement re Specified Acts.



  (2)   Notwithstanding anything herein to the contrary, if, prior to any Change
in Control as a result of which the Change in Control Benefits are paid,
Executive and the Board cannot reach agreement on whether Executive should
relocate or where Executive should relocate, or if relocation is required as
described in Section 8(c) and Executive does not wish to relocate, and
consequently Executive resigns or the Board terminates his employment, then this
will be treated as a voluntary resignation without Good Reason or a termination
for Cause, and Executive will not be entitled to any part of the Severance
Package, provided, however, that if this occurs before the Target Bonus for 2006
has been paid, or before the first-year 20% vesting of the Initial Grants has
occurred, then Executive shall be entitled to receive payment of the Target
Bonus for 2006 (to the extent not yet paid) and the first year’s 20% vesting of
the Initial Grants (to the extent not yet so vested). Payment of the 2006 Target
Bonus pursuant to this provision will be according to Section 6(a)(3)(B).



  (3)   As of the date of any termination of employment as a result of which
Executive would be entitled to the Severance Package or the Change in Control
Benefits, the Company shall calculate the Total Equity Value, and for each
Dollar by which the Total Equity Value exceeds $6.0 million, the amount of cash
severance otherwise payable to Executive as part of the Severance Package or
Change in Control Benefits will be reduced by one Dollar, with the total amount
of such reductions spread evenly over the term that such cash severance would
otherwise be payable. In addition, as of the date of any termination of
employment as a result of which Executive would be entitled to the Severance
Package, the Company shall calculate the Vested Equity Value, and for each
Dollar by which the Vested Equity Value exceeds $6.0 million, the accelerated
vesting of the Initial Grants or other stock options, restricted stock or other
equity-based awards that would otherwise occur as a part of the Severance
Package or pursuant to any plan or agreement governing such awards will be
reduced by one Dollar in value, with such reductions coming first from stock
options and then from restricted stock and then from other awards, and with such
reductions measured by the gross spread on options that would otherwise
accelerate and the gross value of shares of restricted stock or other awards
that would otherwise accelerate. For these purposes, “Vested Equity Value” means
(i) the value of vested restricted stock and other vested awards (other than
stock options) owned beneficially by Executive, plus (ii) the spread on vested
stock options owned beneficially by Executive, plus (iii) the gross proceeds
received by Executive or his transferee from sales of restricted stock and
payment of other awards (other than stock options) in the four-year period
ending on the date of termination of employment, plus (iv) the amount by which
gross proceeds from sales by Executive or his transferee, in the four-year
period ending on the date of termination of employment, of shares obtained upon
exercise of stock options exceeded the exercise price thereof, plus (v) the
amount by which the value of shares obtained upon exercise of stock options and
still beneficially owned by Executive or his transferee exceeds the exercise
price paid for those shares. “Total Equity Value” means Vested Equity Value plus
(i) the value of restricted stock and other awards (other than stock options)
that would vest as a part of Severance Package or Change in Control Benefits,
plus (ii) the spread on stock options that would vest as a part of Severance
Package or Change in Control Benefits, calculated as the aggregate of the amount
by which the value of a share of stock issuable upon exercise of each stock
option vesting as part of the Severance Package or Change in Control Benefits
exceeds the exercise price payable therefor. Measures of value of stock options,
restricted stock and other awards will be taken at fair market value on the date
of termination of employment.



  (4)   If any Change in Control occurs within 365 days following the date of
this Agreement, or a definitive agreement for a Change in Control is signed
within 365 days following the date of this Agreement and pursuant to that
definitive agreement a Change in Control is subsequently consummated within
180 days following the execution thereof, and in connection with that Change in
Control a Qualifying Termination occurs so that Executive would be entitled to
the Change in Control Benefits, then notwithstanding any other provision of this
Agreement or any other agreement between Executive and the Company or any plan
pursuant to which equity awards are made to Executive, the Total Realization
shall not exceed the Special Limit. If the Total Realization would otherwise
exceed the Special Limit, then the Change in Control Benefits other than
continuation of insurance benefits shall be reduced to the extent necessary to
limit the Total Realization to the Special Limit, first by reduction of the
continuation of salary, then if necessary by reduction of the continuation of
bonus, then if necessary by reduction of acceleration of vesting of stock
options, then if necessary by reduction of acceleration of vesting of restricted
stock, and finally if necessary by reduction of vesting of any other awards.
However, if the Total Realization exceeds the Special limit without any Change
in Control Benefits, the Executive will not be required to make any payment to
the Company in respect of that excess. For these purposes, (i) “Total
Realization” means the sum of the Total Equity Value plus all cash payable as
part of the Change in Control Benefits (but excluding the value of continuation
of insurance benefits); (ii) “Special Limit” means $8.0 million; and (iii) the
value of the Change in Control Benefits shall be the gross amount of salary
continuation and bonus continuation, the gross spread on stock options that
would vest as a part of the Change in Control Benefits, and the gross value of
restricted stock and other awards (other than stock options) that would vest as
a part of the Change in Control Benefits. Measures of value of stock options,
restricted stock and other awards will be taken at fair market value on the date
of termination of employment.

Section 7 – Gross-up Payments.



  (a)   If Executive becomes obligated to pay any excise tax on excess parachute
payments under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any similar or successor law or regulation, whether as a result
of benefits provided to Executive under this Agreement or another agreement by
or plan of the Company, the Company shall pay an additional amount (the
“Gross-Up Payment”) to Executive at the time specified in the following
paragraph. The Gross-Up Payment shall be equal to the amount necessary so that
the net amount retained by Executive, after subtracting the parachute excise tax
imposed by Section 4999 of the Code or any successor statute then in effect (the
“Excise Tax”), and after also subtracting all federal, state or local income
tax, FICA tax and Excise Tax on the Gross-Up Payment, shall be equal to the net
amount Executive would have retained if no Excise Tax had been imposed and no
Gross-Up Payment had been paid. The amount of the Gross-Up Payment shall be
determined in good faith by independent accountants or tax counsel selected by
the Company and acceptable to Executive, who shall apply the following
assumptions: (i) Executive shall be treated as paying federal income taxes at
the highest marginal rate in the calendar year in which the Gross-Up Payment is
made, and (ii) Executive shall be treated as paying state and local income taxes
at the highest marginal rate(s) in the calendar year in which the Gross-Up
Payment is made in the locality of Executive’s residence as of the effective
date of Executive’s termination or resignation, net of the maximum reduction in
federal income taxes that could be obtained from deducting those state and local
taxes.



  (b)   The Gross-Up Payment shall be made within thirty days after the event
that triggered the Company’s obligation to provide the benefits upon which taxes
as described in this Section 7 are payable (the “Triggering Event”), provided
that if the Gross-Up Payment cannot be determined within that time, the Company
shall pay Executive within that time an estimate, determined in good faith by
the Company, of the minimum amount of the Gross-Up Payment and shall pay the
remainder (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount can be determined but in no event later than the
60th day after the Triggering Event. If the estimated payment is more than the
amount later determined to have been due, the excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be repaid by Executive
within five business days after written demand.



  (c)   If the actual Excise Tax imposed is less than the amount that was taken
into account in determining the amount of the Gross-Up Payment, Executive shall
repay at the time that the amount of the reduced Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to that reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax, FICA
tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by Executive, to the extent the repayment results
in a reduction in or refund of the Excise Tax, FICA tax or federal, state or
local income tax), plus interest on the amount of the repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. If the actual Excise Tax imposed
is more than the amount that was taken into account in determining the amount of
the Gross-Up Payment, the Company shall make an additional gross-up payment in
respect of such excess (plus interest at the rate provided in
Section 1274(b)(2)(B) of the Code) at the time that the amount of the excess is
finally determined.



  (d)   Notwithstanding anything to the contrary herein, the parties agree that
if the payments under this Section 7 are treated as nonqualified deferred
compensation under Section 409A of the Code, the parties will negotiate this
section in good faith to avoid adverse tax consequences to Executive.

Section 8 - Other Agreements.



  (a)   Non-Solicitation; Non-Disclosure, etc. In consideration for the
provisions of this Agreement, among other things, Executive is separately
entering into a Confidentiality, Non-Disclosure and Developments Agreements in
the form of Exhibit E (the “Confidentiality Agreement”).



  (b)   No Violation of Other Agreements. Executive hereby represents that he is
not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of his employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party, except for any such agreement that could
not reasonably be expected to compromise Executive’s ability to perform his
duties as President and Chief Executive Officer of the Company. Executive
further represents that, to his knowledge and belief, he has not breached any
agreement not to compete or any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company, and Executive acknowledges the Company’s
desire and direction that he not breach any such agreement in the performance of
his services hereunder. Accordingly, the Company agrees that any failure or
refusal of the Executive to perform his duties as President and Chief Executive
Officer of the Company shall not constitute “Cause” to the extent such failure
or refusal is attributable to the Executive’s compliance with any agreement to
keep in confidence proprietary information, knowledge or data acquired by him in
confidence or in trust prior to his employment with the Company.



  (c)   Plans and Priorities. The Company does not have a conventional
headquarters due to distribution of its executive management. The Board has
informed Executive that the Company needs to adapt its organization and
infrastructure to better serve its objectives. Accordingly, within 12 months
from the Effective Date, Executive will present to the Board his priorities for
management and change in the Company, together with a detailed plan to address
these priorities. One of the priorities will be to address the issues related to
the Company’s headquarters, organization and infrastructure. With the Board’s
input and approval, the plan will be implemented, and if the best interests of
the Company are served by establishing a conventional headquarters somewhere
other than California, then Executive will relocate his residence to the area in
which that headquarters is located, in a timeframe that is reasonable in light
of the Company’s other priorities. The plan will address what other Company
personnel, including senior officers, may be encouraged or required to relocate
to the new headquarters. If Executive relocates as contemplated by this
provision, he will be entitled to a relocation benefits under the Company’s
relocation program, provided that the benefits made available will be consistent
with his position as CEO.



  (d)   Board Tenure. If Executive is a member of the Board at the time of
termination of his employment for any reason, he will immediately offer his
resignation to the Board.



  (e)   Registration. Executive will use reasonable efforts to utilize the safe
harbor provided by Rule 144 under the Securities Act of 1933 to exempt from
registration sales by Executive of shares derived from the Initial Grants. If
and to the extent that Executive cannot implement and execute a plan to achieve
reasonable liquidity from sales of shares derived from the Initial Grants
pursuant to Rule 144, the Company will use reasonable efforts to provide an
effective registration statement to cover sales by Executive of such shares,
provided that Executive and the Company will cooperate to determine timing and
duration for such registration that is not adverse to the Company’s interests.



  (f)   Conduct. Executive will observe the Company’s policies, conduct himself
in a manner befitting the Chief Executive Officer of a public company, and
provide reasonable cooperation with legal authorities in any investigation or
proceeding involving the Company or his service to the Company, to the extent
legally required or reasonably directed by the Board.

Section 9 - Notices. All notices or communications hereunder shall be in
writing, addressed as follows, or otherwise as directed in a written notice from
the party wishing to make changes hereto:

To the Company: Eclipsys Corporation

ATTN: Chairman

Address, Telephone and Facsimile numbers then listed in the Company’s directory

with a copy to: the Company’s General Counsel

Address, Telephone and Facsimile numbers then listed in the Company’s directory



      To the Executive: To the address, telephone number and facsimile number
then reflected in the Company’s payroll records

Any such notice or communication shall be delivered by hand or sent certified or
registered mail, return receipt requested, postage prepaid, or by reputable
overnight courier addressed as above (or to such other address as such party may
designate in a notice duly delivered as described above), and the time of actual
delivery, if delivered by hand, the next business day, if sent by overnight
courier, or the third (3rd) business day after the actual date of mailing, if
sent by mail, shall constitute the time at which notice was given.

Section 10 - Severability. If any part of this Agreement as applied to any party
or to any circumstance is adjudged by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable for any reason, then (i) the invalidity
of that part shall in no way affect (to the maximum extent permissible by law)
the application of such part under circumstances different from those
adjudicated by the court, the application of any other part of this Agreement,
or the enforceability or invalidity of this Agreement as a whole; and (ii) such
part shall be deemed amended to the extent necessary to conform to applicable
law so as to be valid, legal, effective and enforceable or, if such part cannot
be so amended without materially altering the intention of the parties, then
such part will be stricken and the remainder of this Agreement shall continue in
full force and effect.

Section 11 - Assignment and Assumption. This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company and shall
cause such successor to assume this Agreement, which assumption shall not
relieve the Company of its obligations to Executive hereunder unless so agreed
in writing by Executive. The Company’s successor, or the Company’s assignee
following such an assignment, shall have all the rights of the Company
hereunder, and Executive’s obligations hereunder will be to the successor or
assignee thereafter.

Section 12 - Amendment. This Agreement may only be amended by written agreement
of the parties hereto.

Section 13 — Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 13 are in addition to the survivorship provisions of
any other section of this Agreement.

Section 14 - Governing Law; Venue and Jurisdiction. This Agreement shall be
governed by and construed under and in accordance with the laws of the State of
Florida (without reference to the conflicts of law provisions thereof). Subject
to the following sentence, if any judicial or administrative proceeding or claim
relating to or pertaining to this Agreement is initiated by either party hereto,
such proceeding or claim shall and must be filed in a state or federal court
located in Palm Beach County or Miami-Dade County, Florida, and the Company and
Executive each consents to the jurisdiction of such a court. If Executive brings
any judicial or administrative proceeding or claim relating to or pertaining to
his right to receive payment or provision of compensation (including without
limitation salary, bonuses or equity-based awards) or benefits from the Company,
other than a claim arising in connection with the Company’s enforcement of its
rights under the Agreement re Specified Acts, such proceeding or claim may, in
Executive’s discretion, be filed in a state or federal court located in San
Francisco County, California, and if so filed the Company and the Executive each
consents to the jurisdiction of such a court, which shall be the exclusive
jurisdiction therefor, and the Company shall not contest such jurisdiction or
seek to remove the matter to any other jurisdiction.

Section 15 - Prior Agreement; Coordination of Benefits. This Agreement including
the exhibits hereto, and the indemnity provisions of the Company’s charter to
the extent applicable, contain the entire understanding between the parties
hereto regarding terms of Executive’s employment (other than any agreements that
may be entered into after the date hereof between the Company and Executive) and
supersedes in all respects any prior or other employment agreement or
understanding, both written and oral. In the event of a conflict between this
Agreement and any policy or plan that applies generally to employees or
executives of the Company regarding compensation, employee benefits, performance
bonuses, healthcare, retirement, severance, change in control, relocation, or
equity programs such as Restricted Stock or Option awards, this Agreement shall
control unless the generally applicable plan or program would provide a greater
benefit or award to Executive, in which case the terms of such plan or program
shall control over this Agreement.

Section 16 - Withholding. The Company shall be entitled to withhold from payment
any amount of withholding required by law.

Section 17 - Section Headings and Construction. The headings of sections in this
Agreement are provided for convenience only and will not effect its construction
or interpretation. All references to “Sections” or “Exhibits” refer to the
corresponding section or exhibit of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as circumstances require.

Section 18 - Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.

Section 19 – Acknowledgement. Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement including
its exhibits with an attorney. Executive further states and represents that he
has carefully read this Agreement including its exhibits, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

Section 20 – Attorneys’ Fees. In the event that either party brings a legal
action against the other in connection with the employment relationship between
them, including without limitation an action to enforce this Agreement or any of
the exhibits hereto, the party, if either, that is judicially determined to be
the prevailing party in such action shall be entitled to recover his or its
reasonable attorney’s fees and legal costs incurred in connection with such
action.

Intending to be legally bound hereby, the parties have executed this Agreement
as of the Effective Date.

          ECLIPSYS CORPORATION        
By:_______________________ Name: Eugene V. Fife
    —  
Title: Chairman & CEO
  R. Andrew Eckert


1

EXHIBIT A-1 TO EMPLOYMENT AGREEMENT

Notice of Grant of Stock Option

      Notice of Grant of Stock Option   Eclipsys Corporation
Employee
  ID: 65-0632092
 
   
R. Andrew Eckert
  Option Number:
 
  Plan: 2005 Inducement Grant
Stock Incentive Plan
Employee ID:
 
    Effective November 14, 2005 (the “Grant Date”), you have been granted a
non-statutory option to buy 525,000 shares of common stock of Eclipsys
Corporation (the “Company”) at an exercise price of $    per share. This option
will vest and become exercisable with respect to 20% of the underlying shares on
December 1, 2006 (the “First Vesting Date”); and (ii) with respect to the
remaining 80% of the underlying shares in 48 equal consecutive monthly
installments on the first day of each calendar month following the First Vesting
Date, provided that vesting will not occur if you are not employed with the
Company (as defined in the Plan) (or serving as a member of the Company’s Board
of Directors) on the scheduled vesting date. The option is granted under and
governed by the terms and conditions of this Notice, the Company’s 2005
Inducement Grant Stock Incentive Plan (the “Plan”), the Employment Agreement
between you and the Company dated October 24, 2005 (the “Employment Agreement”),
the Agreement re Specified Acts between you and the Company dated October 24,
2005 (the “Agreement re Specified Acts”), and any other applicable written
agreement between you and the Company. The agreements referenced in this
paragraph are referred to in this Notice as the “Applicable Agreements.” By your
acceptance of this option, and also by its exercise, you agree to such terms and
conditions and confirm that your receipt and exercise of this option is
voluntary. Unless otherwise provided in the Plan or the Applicable Agreements,
(i) no vesting will occur before the First Vesting Date; (ii) vesting will occur
only on scheduled vesting dates, without any ratable vesting for periods of time
between vesting dates; (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
60 days, and if you return to work following such a LOA, any scheduled vesting
dates that passed during the suspension of vesting will be added to the end of
the original vesting schedule, with vesting on each such additional vesting date
in the amount of shares not vested on the corresponding vesting date during the
period of the suspension; (iv) the Company may in its discretion cancel this
option in whole or part, whether or not vested, and whether or not your
employment is continuing, if you breach in any material respect any material
contractual obligation or legal duty to the Company and fail to cure that breach
within 30 days of receipt of written notice thereof from the Company, provided
that a final determination that such a breach has occurred and not been cured
within the 30 day notice period must be made by the Company’s Board of Directors
after giving you an opportunity to be heard by the Board, and provided further
than a failure of the Company to assert any breach shall not waive any
subsequent breach; and (v) this option and the underlying shares are subject to
the Agreement re Specified Acts, which may result in loss of some of all of the
benefit of this grant. Except as otherwise provided in the Plan or the
Applicable Agreements, any termination of your employment for any reason or no
reason will result in cessation of vesting and lapse of the option to the extent
not yet vested at the time of termination (unless you are then or are becoming a
member of the Board of Directors of the Company), and vested options may be
exercised only for a period of 90 days following termination of your employment
(or Board service if you are a member of the Company’s Board of Directors at the
time of termination of your employment) (or 365 days following termination if
your employment ends as a result of death). Unless otherwise permitted by the
Company’s Board of Directors, you must pay the exercise price and meet any tax
obligations in cash. The option expires on the tenth an niversary of the Grant
Date or such earlier date as the Plan provides. For purposes of this option, the
definition of “Good Reason” under the Plan shall be the same as the definition
of Good Reason in the Employment Agreement, notwithstanding any Plan provision
to the contrary.

 
    The Plan, the Company’s Annual Report on Form 10-K, and other filings made
by the Company with the Securities and Exchange Commission are available for
your review on the Company’s internal employee web site. You may also obtain
paper copies of these documents upon request to the Company’s HR department. No
representations or promises are made regarding the duration of your employment
or service, vesting of the option, the value of the Company’s stock or this
option, or the Company’s prospects. The Company provides no advice regarding tax
consequences or your handling of this option; you agree to rely only upon your
own personal advisors.

 
    ECLIPSYS CORPORATION By:   Name Title

 
   

2

EXHIBIT A-2 TO EMPLOYMENT AGREEMENT

Notice of Grant of Restricted Stock

          Notice of Grant of Restricted Stock   Eclipsys Corporation
Employee
  ID: 65-0632092

 
  Grant Number: ______________________
 
  Plan: 2005 Inducement Grant
R. Andrew Eckert
  Stock Incentive Plan
[address of recipient]
  Employee ID: ______________________ Effective November 14, 2005 (the “Grant
Date”), you have been granted the right to purchase, at a price of $0.01 per
share, 150,000 shares (the “Shares”) of common stock of Eclipsys Corporation
(the “Company”). You must pay the aggregate purchase price for the Shares to the
Company by cash, check or other method acceptable to the Company within 30 days
of the date of this Notice or the Company may cancel the grant. This notice is a
“Grant Notice” as described in the Restricted Stock Agreement between you and
the Company dated November 14, 2005 (the “Restricted Stock Agreement”). This
grant is made under, and this grant and the Shares are subject to and governed
by the terms and conditions of, this Notice, the Restricted Stock Agreement
including the restrictions on transfer set forth therein, the Company’s 2005
Inducement Grant Stock Incentive Plan (the “Plan”), the Employment Agreement
between you and the Company dated October 24, 2005 (the “Employment Agreement”),
the Agreement re Specified Acts between you and the Company dated October 24,
2005 (the “Agreement re Specified Acts”), and any other applicable written
agreement between you and the Company. The agreements referenced in this
paragraph are referred to in this Notice as the “Applicable Agreements.” By your
acceptance and payment for the Shares, you agree to such terms and conditions
and confirm that your receipt of and payment for the Shares is voluntary. For
purposes of this Notice, (i) “Vesting Date” means each June 1 and December 1;
and (ii) a complete calendar month will begin on the first day of each calendar
month and end on the last day of that calendar month. Subject to the Applicable
Agreements, 20% of the total number of Shares shall vest on December 1, 2006
(the “First Vesting Date”), and an additional 10% of the total number of Shares
shall vest on each of the eight Vesting Dates next succeeding the First Vesting
Date. Unless otherwise provided in the Plan or the Applicable Agreements, (i) no
Shares will vest before the First Vesting Date; (ii) vesting of Shares will
occur only on Vesting Dates, without any ratable vesting for periods of time
between Vesting Dates; (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
60 days, and if you return to work following such a LOA, any Vesting Dates that
passed during the suspension of vesting will be added to the end of the original
vesting schedule, with vesting on each such additional Vesting Date in the
amount of shares not vested on the corresponding Vesting Date during the period
of the suspension, contingent upon your continued employment; (iv) the Company
may in its discretion cancel this grant in whole or part, whether or not vested,
and whether or not your employment is continuing, and repurchase the cancelled
Shares you own on the date of the breach (whether or not vested) at the purchase
price you paid, if you breach in any material respect any material contractual
obligation or legal duty to the Company and fail to cure that breach within
30 days of receipt of written notice thereof from the Company, provided that a
final determination that such a breach has occurred and not been cured within
the 30 day notice period must be made by the Company’s Board of Directors after
giving you an opportunity to be heard by the Board, and provided further that a
failure of the Company to assert any breach shall not waive any subsequent
breach; and (v) the Shares are subject to the Agreement re Specified Acts, which
may result in loss of some of all of the benefit of this grant. Except as
otherwise provided in the Plan or the Applicable Agreements, any termination of
your employment for any reason or no reason will result in cessation of vesting,
cancellation of this grant, and forfe iture to the Company of any Shares not
vested at the time your employment terminates (unless you are then or are
becoming a member of the Board of Directors of the Company). For purposes of
this grant and the Shares, the definition of Good Reason under the Plan shall be
the same as the definition of Good Reason in the Employment Agreement,
notwithstanding any Plan provision to the contrary.
The Plan, the Company’s Annual Report on Form 10-K, and other filings made by
the Company with the Securities and Exchange Commission are available for your
review on the Company’s internal employee web site. You may also obtain paper
copies of these documents upon request to the Company’s HR department. No
representations or promises are made regarding the duration of your employment
or service, vesting of the Shares, the value of the Company’s stock or this
grant, or the Company’s prospects. The Company provides no advice regarding tax
consequences or your handling of the Shares; you agree to rely only upon your
own personal advisors.
ECLIPSYS CORPORATION By:   Name & Title


3

EXHIBIT A-3 TO EMPLOYMENT AGREEMENT

Restricted Stock Agreement

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of November 14,
2005 by Eclipsys Corporation, a Delaware corporation (“Eclipsys”) and R. Andrew
Eckert (“Recipient”) to govern awards of restricted stock by Eclipsys to
Recipient made from time to time pursuant to Grant Notices (as defined below)
that reference this Agreement as governing the awards reflected therein.

1. Grants of Restricted Stock. From time to time in its discretion, Eclipsys may
grant and issue to Recipient shares of Eclipsys’s common stock that are subject
to the restrictions described in, and other provisions of, this Agreement (the
“Restricted Stock”). No grants of Restricted Stock are promised by this
Agreement. Each grant of Restricted Stock will be documented by a written notice
delivered by Eclipsys to Recipient (a “Grant Notice”) stating: (i) that the
Restricted Stock described therein is subject to this Agreement, (ii) the number
of shares of Restricted Stock subject to the grant, (iii) the schedule and any
other conditions for vesting of the Restricted Stock, and (iv) such other terms
and conditions applicable to the Restricted Stock as Eclipsys may determine. As
a condition to each grant of Restricted Stock, Recipient is required to pay to
Eclipsys $.01 by cash or check for each share of Restricted Stock (the
“Acquisition Consideration”).

2. Governing Plan. The Restricted Stock shall be granted pursuant to and (except
as specifically set forth herein or in another written agreement between
Eclipsys and Recipient) subject in all respects to the applicable provisions of
the Eclipsys Corporation 2005 Stock Incentive Plan (or, for inducement grants
made in connection with commencement of Recipient’s employment, the Eclipsys
Corporation 2005 Inducement Grant Stock Incentive Plan) or its successor plan
(the “Plan”), which are incorporated herein by reference. Terms not otherwise
defined in this Agreement have the meanings ascribed to them in the Plan.

3. Restrictions on the Restricted Stock.

(a) Limitation on Transfer. No share of Restricted Stock (including any shares
received by Recipient with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization or a similar
transaction affecting Eclipsys’s securities without receipt of consideration)
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, alienated or encumbered unless and until the conditions to vesting of that
share set forth in the Grant Notice are met and any additional requirements or
restrictions contained in this Agreement, the Grant Notice or the Plan have been
satisfied, terminated or expressly waived by Eclipsys in writing. However, this
will not prohibit nominal transfers of Restricted Stock for estate planning
purposes that do not effect a change in beneficial ownership, if the transferee
agrees in writing to the terms of this Agreement. Satisfaction of the conditions
to vesting set forth in the Grant Notice and any additional requirements or
restrictions contained in this Agreement, and the resulting removal of the
restrictions imposed hereunder from particular shares of Restricted Stock, is
also referred to as “vesting” of those shares and shares from which the
restrictions have been removed are referred to as “vested.”

US1DOCS 5198605v2

(b) Cancellation of Restricted Stock. Notwithstanding Section 3(a), but subject
to the Plan, any applicable Grant Notice, and any other separate written
agreement between Eclipsys and Recipient, if any Cancellation Event occurs, then
(i) vesting of any shares of Restricted Stock originally scheduled to vest after
the time that Cancellation Event occurred will cease; (ii) any grant insofar as
it relates to Restricted Stock that has not yet vested will be cancelled;
(iii) unvested Restricted Stock will be forfeited to Eclipsys and all rights of
Recipient as a stockholder of such shares will cease; (iv) Eclipsys shall be
obligated to pay to Recipient, by cash or equivalent or by cancellation of
amounts owed by Recipient to Eclipsys or any Affiliate, the Acquisition
Consideration per share previously received from Recipient in respect of all
shares of Restricted Stock that are forfeited to Eclipsys; and (v) Recipient
shall have no rights to or in respect of shares of Restricted Stock that are
forfeited to Eclipsys except the right to receive the Acquisition Consideration
in respect thereof. In case of a Cancellation Event, any partially vested share
will be rounded up to the nearest whole share for purposes of determining the
number of shares that are forfeited to Eclipsys. For these purposes, if
Recipient is an employee of Eclipsys or any of its present or future parent or
subsidiary corporations (each an “Affiliate”) as defined in Sections 424(e) or
(f) of the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”), a “Cancellation Event” means, and shall be
deemed to occur upon, the cessation of Recipient’s employment with Eclipsys or
any of its Affiliates or its successor (other than in situations in which the
Recipient is or is becoming a member of the Board of Directors of Eclipsys) for
any reason, including without limitation resignation by Recipient with or
without good reason, or termination of employment by Eclipsys or any Affiliate
or its successor with or without cause. If Recipient is a member of the Board of
Directors of Eclipsys, a Cancellation Event means, and shall be deemed to occur
upon, cessation of Recipient’s service as a director of Eclipsys, unless at the
time of such cessation Recipient is then an employee of Eclipsys or any of its
Affiliates, in which case Recipient shall thereafter be treated as an employee
for these purposes.

4. Voting and Other Rights. During the period prior to vesting, except as
otherwise provided herein, Recipient will have all of the rights of a
stockholder with respect to all of the Restricted Stock, including without
limitation the right to vote such Restricted Stock and the right to receive all
dividends or other distributions with respect to such Restricted Stock. In
connection with the payment of such dividends or other distributions, Eclipsys
will be entitled to deduct from any amounts otherwise payable by Eclipsys to
Recipient (including without limitation salary or other compensation), except to
the extent prohibited by applicable law or regulation, any taxes or other
amounts required by any governmental authority to be withheld and paid over or
deposited to such authority for Recipient’s account.

5. Handling of Shares.

(a) Certificates or Book Entries. Eclipsys may in its discretion issue physical
certificates representing Restricted Stock, or cause the Restricted Stock to be
recorded in book entry form and reflected in records maintained by or for
Eclipsys. Each certificate or data base entry representing any unvested portion
of any Restricted Stock may be endorsed with a legend substantially as set forth
below, as well as such other legends as Eclipsys may deem appropriate to comply
with applicable laws and regulations:

The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of      , between Eclipsys and the holder of such
securities, the Eclipsys Corporation 2005 Stock Incentive Plan or 2005
Inducement Grant Stock Incentive Plan (copies of which are available for
inspection at the offices of Eclipsys), and the notice of grant applicable to
the securities.

(b) Escrow. With respect to each unvested share of Restricted Stock (including
any shares received by Recipient with respect to shares of Restricted Stock that
have not yet vested as a result of stock dividends, stock splits or any other
form of recapitalization or a similar transaction affecting Eclipsys’s
securities without receipt of consideration), the Secretary of Eclipsys, or such
other escrow holder as the Secretary may appoint, will retain physical custody
of any certificate representing such share until such share vests.

(c) Delivery of Certificates. As soon as practicable after the vesting of any
Restricted Stock and upon request by Recipient, but subject to Section 5(d),
Eclipsys will deliver to Recipient or Recipient’s designee a certificate(s) free
of restrictive legends representing such vested Restricted Stock, or cause
appropriate book entry or other electronic changes to be made to reflect
Recipient’s ownership of such vested Restricted Stock free of restrictions, in
any case net of the number of shares withheld by Eclipsys in payment of tax
pursuant to Section 6(a).

(d) Conditions to Vesting. At the time for vesting of any shares of Restricted
Stock, and as a condition to vesting, Recipient must, if requested by Eclipsys,
make appropriate representations in a form satisfactory to Eclipsys that such
Restricted Stock will not be sold other than (A) pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or an
applicable exemption from the registration requirements of such Act; (B) in
compliance with all applicable state securities laws and regulations; and (C) in
compliance with all terms and conditions of the Plan, the applicable Grant
Notice, any applicable policy of Eclipsys or any of its Affiliates, and any
other written agreement between Recipient and Eclipsys or any of its Affiliates.

6. Tax Matters.

(a) Recipient’s Tax Obligations. The vesting of Restricted Stock generally
results in taxable income for employees and is subject to appropriate income tax
withholding, deposits, or other deductions required by applicable laws or
regulations. Subject to any separate written agreement between Recipient and
Eclipsys, Recipient and Recipient’s successors will be responsible for all
income and other taxes payable as a result of grant or vesting of Restricted
Stock or otherwise in connection with this Agreement. All obligations of
Eclipsys or its Affiliates to pay tax deposits to any federal, state or other
taxing authority as a result of grant or vesting of Restricted Stock will result
in a commensurate obligation of Recipient to reimburse Eclipsys or its Affiliate
the amount of such tax deposits. Such obligation of Recipient shall, unless
otherwise specified in the applicable Grant Notice or in a separate written
agreement between Eclipsys and Recipient, be satisfied by the Recipient
forfeiting and Eclipsys deducting and retaining from the shares vesting at any
particular time that number of shares with a value equal to the amount of the
required minimum tax withholdings that Eclipsys or its Affiliate is required to
pay as a result of such vesting, with such value measured by the same value per
share used by Eclipsys or its Affiliate to determine its tax deposit obligation
and based on the minimum statutory withholding rates for federal and state
income and payroll tax purposes that are applicable to supplemental wages. If
Eclipsys or its Affiliate is required to pay additional tax deposits after the
initial issuance to Recipient of the net number of vested shares, Eclipsys or
its Affiliate may require Recipient to make up the difference in cash. If the
tax deposits paid are less than Recipient’s tax obligations, Recipient is solely
responsible for any additional taxes due. If Eclipsys or its Affiliate pays tax
deposits in excess of Recipient’s tax obligations, Recipient’s sole recourse
will be against the relevant taxing authorities, and Eclipsys and its Affiliates
will have no obligation to issue additional shares or pay cash to Recipient in
respect thereof. Recipient is responsible for determining Recipient’s actual
income tax liabilities and making appropriate payments to the relevant taxing
authorities to fulfill Recipient’s tax obligations and avoid interest and
penalties.

(b) Section 83(b) Election. Recipient understands that Recipient may make an
election pursuant to Section 83(b) of the Code (by filing an election with the
Internal Revenue Service within thirty (30) days after the date Recipient
acquired the Restricted Stock) to include in Recipient’s gross income the fair
market value (as of the date of acquisition) of the Restricted Stock. Recipient
may make such an election under Section 83(b), or comparable provisions of any
state tax law, only if, prior to making any such election, Recipient
(a) notifies Eclipsys of Recipient’s intention to make such election, by
delivering to Eclipsys a copy of the fully-executed Section 83(b) Election Form
attached hereto as Exhibit A, and (b) pays to Eclipsys an amount sufficient to
satisfy any taxes or other amounts required by any governmental authority to be
withheld or paid over to such authority for Recipient’s account, or otherwise
makes arrangements satisfactory to Eclipsys for the payment of such amounts
through withholding or otherwise. Recipient understands that if Recipient has
not made a proper and timely Section 83(b) election, at the time the forfeiture
restrictions applicable to the Restricted Stock lapse, Section 83 will generally
provide that Recipient will recognize ordinary income and be taxed in an amount
equal to the fair market value (as of the date the forfeiture restrictions
lapse) of the Restricted Stock less the Acquisition Consideration paid for the
Restricted Stock. For this purpose, the term “forfeiture restrictions” includes
the right of Eclipsys to cancel the Restricted Stock pursuant to Section 3 of
this Agreement. Recipient acknowledges that it is Recipient’s sole
responsibility, and not the responsibility of Eclipsys or any of its Affiliates,
to file a timely election under Section 83(b), even if Recipient requests
Eclipsys or its representative to make this filing on Recipient’s behalf.
Recipient is relying solely on Recipient’s advisors with respect to the decision
as to whether or not to file a Section 83(b) election.

7. Additional Agreements

(a) Independent Advice; No Representations. Recipient acknowledges that
(i) Recipient was and is free to use professional advisors of Recipient’s choice
in connection with this Agreement and any grant of Restricted Stock, that
Recipient understands this Agreement and the meaning and consequences of
receiving grants of Restricted Stock, and is entering into this Agreement freely
and without coercion or duress; and (ii) Recipient has not received and is not
relying, and will not rely, upon any advice, representations or assurances made
by or on behalf of Eclipsys or any Affiliate or any employee of or counsel to
Eclipsys or any Affiliate regarding any tax or other effects or implications of
the Restricted Stock or other matters contemplated by this Agreement or any
Grant Notice.

(b) Value of Restricted Stock. No representations or promises are made to
Recipient regarding the value of the Restricted Stock or the business prospects
of Eclipsys or any Affiliate. Recipient acknowledges that information about
investment in Eclipsys stock, including financial information and related risks,
is contained in Eclipsys’s SEC reports on Form 10-Q and Form 10-K, which have
been made available from Eclipsys’s Human Resources department and/or on
Eclipsys’s internal web site for Recipient’s review at any time before
Recipient’s acceptance of this Agreement or at any time during Recipient’s
employment or service. Further, Recipient understands that Eclipsys and its
Affiliates and their respective employees, counsel and other representatives do
not provide tax or investment advice and acknowledges Eclipsys’s recommendation
that Recipient consult with independent specialists regarding such matters. Sale
or other transfer of Eclipsys stock may be limited by and subject to policies of
Eclipsys or its Affiliates as well as applicable securities laws and
regulations.

(c) Merger, Consolidation or Reorganization. In the event of a Reorganization of
Eclipsys in which holders of shares of Common Stock of Eclipsys are entitled to
receive in respect of such shares any additional shares or new or different
shares or securities, cash or other consideration (including, without
limitation, a different number of shares of Common Stock) (“Exchange
Consideration”), then Recipient will be entitled to receive a proportionate
share of the Exchange Consideration in exchange for any Restricted Stock that is
then still owned by Recipient and not cancelled; provided that, subject to any
Grant Notice or other separate written agreement between Eclipsys and Recipient,
any Exchange Consideration issued to Recipient in respect of unvested Restricted
Stock will be subject to the same restrictions and vesting provisions that were
applicable to the Restricted Stock in exchange for which the Exchange
Consideration was issued.

(d) No Right to Continued Employment or Service; No Positive Inference. Neither
this Agreement nor any grant of Restricted Stock confers upon Recipient any
right to continue as an employee, director or consultant of, or in any other
relationship with, Eclipsys or its Affiliates, or to any particular employment
or service tenure or minimum vesting of Restricted Stock, or limits in any way
the right of Eclipsys or its Affiliates to terminate Recipient’s services to
Eclipsys or any of its Affiliates at any time, with or without cause. Restricted
Stock is to motivate and reward future performance, and no grant of Restricted
Stock will be interpreted as a reward for past performance that dictates vesting
in advance of the vesting schedule specified in the applicable Grant Notice, or
an indication that the Recipient has performed well or is entitled to any
particular employment or service tenure.

8. General.

(a) Successors and Assigns. This Agreement is personal in its nature and
Recipient may not assign or transfer Recipient’s rights under this Agreement,
except as specifically provided herein or permitted by Eclipsys in writing.

(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served personally or if deposited in the United States mail, certified
or registered, postage prepaid, return receipt requested. If such notice, demand
or other communication shall be served personally, service shall be conclusively
deemed made at the time of such personal service. If such notice, demand or
other communication is given by mail, such notice shall be conclusively deemed
given forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:

     
To Eclipsys:
  Eclipsys, Inc.
1750 Clint Moore Road
Boca Raton, Florida 33487
Attention: General Counsel
 
   
To Recipient:
  At Recipient’s address of record as maintained in Eclipsys’s employment files

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

(c) Entire Agreement. Except as this Agreement and/or another written agreement
between Eclipsys and Recipient may expressly provide otherwise, this Agreement,
the Plan, and any Grant Notices constitute the entire agreement and
understanding of Eclipsys (together with its Affiliates) and Recipient with
respect to Restricted Stock, and supersede all prior written or verbal
agreements and understandings between Recipient and Eclipsys (together with its
Affiliates) relating to such subject matter. Recipient has not received and is
not relying upon, and will not rely upon, any representations by any employee of
or counsel to or other representative of Eclipsys or any of its Affiliates in
connection with this Agreement or any grant of Restricted Stock hereunder. This
Agreement may only be amended by written instrument signed by Recipient and an
authorized officer of Eclipsys.

(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any part of
this Agreement as applied to any party or to any circumstance is adjudged by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable
for any reason, then (i) the invalidity of that part shall in no way affect (to
the maximum extent permissible by law) the application of such part under
circumstances different from those adjudicated by the court, the application of
any other part of this Agreement, or the enforceability or invalidity of this
Agreement as a whole; and (ii) such part shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid, legal, effective and
enforceable or, if such part cannot be so amended without materially altering
the intention of the parties, then such part will be stricken and the remainder
of this Agreement shall continue in full force and effect.

(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

(f) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.

(g) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Recipient and Eclipsys.

(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

      ECLIPSYS CORPORATION    
By:
 

Name:
 

Title:
  R. Andrew Eckert
 
   

4

EXHIBIT A
to Restricted Stock Agreement

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER
INTERNAL REVENUE CODE § 83(b)

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:

1. Name, address and taxpayer identification number of the undersigned:

Taxpayer I.D. No.:

2. Description of property with respect to which the election is being made:
     shares of Common Stock of Eclipsys Corporation, a Delaware corporation (the
“Company”)

3. Date on which property was transferred:      

4. Taxable year to which this election relates:      

5. Nature of the restrictions to which the property is subject:
If the taxpayer’s service to the Company terminates for any reason before the
Common Stock vests, the Company will repurchase the Common Stock from the
taxpayer at $.01 per share. The Common Stock vests according to the following
schedule:      

The Common Stock is non-transferable in the taxpayer’s hands, by virtue of
language to that effect stamped on the stock certificate.

6. Fair market value of the property:
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is $    per
share.

7. Amount paid for the property:
The amount paid by the taxpayer for said property is $.01 per share.

8. Furnishing statement to employer:
A copy of this statement has been furnished to      

         
Date:
    —      Signature


Printed Name

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after receipt of the Restricted Stock. This filing should be
made by registered or certified mail, return receipt requested. The taxpayer
must retain two (2) copies of the completed form, one for filing with his or her
Federal and state tax returns for the current tax year and an additional copy
for his or her records.

5

EXHIBIT A-4 TO EMPLOYMENT AGREEMENT

2005 Inducement Grant Stock Incentive Plan

ECLIPSYS CORPORATION
2005 INDUCEMENT GRANT STOCK INCENTIVE PLAN

1. Purpose

The purpose of this 2005 Inducement Grant Stock Incentive Plan (the “Plan”) of
Eclipsys Corporation, a Delaware corporation (the “Company”), is to provide
terms and conditions to govern inducement grants made by the Company under
Section 4350(i)(1)(A)(iv) of the NASD Marketplace Rules (“Inducement Grants”).
Such grants are intended to advance the interests of the Company’s stockholders
by enhancing the Company’s ability to recruit, retain and motivate persons who
are expected to make important contributions to the Company and by providing
such persons with equity ownership opportunities and performance-based
incentives that are intended to align their interests with those of the
Company’s stockholders. Except where the context otherwise requires, the term
“Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”) and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

2. Eligibility

Prospective and newly hired employees of the Company are eligible to receive
Inducement Grants in the form of options, stock appreciation rights, restricted
stock, restricted stock units and other stock-based awards and commitments
therefore (each an “Award”) under the Plan. Each person who receives an Award
under the Plan is deemed a “Participant”.

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards to
employees or officers of the Company or any of its present or future subsidiary
corporations and to exercise such other powers under the Plan as the Board may
determine, provided that the Board shall fix the terms of the Awards to be
granted by such officers (including the exercise price of such Awards, which may
include a formula by which the exercise price will be determined) and the
maximum number of shares subject to Awards that the officers may grant; provided
further, however, that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).

4. Stock Available for Awards

(a) Number of Shares. Subject to adjustment under Section 9, Awards may be made
under the Plan for 1,200,000 shares of common stock, $.01 par value per share,
of the Company (the “Common Stock”). The Board may in its discretion increase
the number of shares of Common Stock available for Awards under the Plan from
time to time. If any Award expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. However, in the case of Incentive Stock Options
(as hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code. SARs (as hereinafter defined) to be settled in
shares of Common Stock shall be counted in full against the number of shares
available for award under the Plan, regardless of the number of shares of Common
Stock issued on settlement of the SAR; provided, however, that SARs to be
settled only in cash shall not be so counted. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.

(b) Section 162(m) Sub-limit. Subject to adjustment under Section 9, the maximum
number of shares of Common Stock with respect to which Awards may be granted to
any Participant under the Plan shall be 1,000,000 per calendar year. For
purposes of the foregoing limit, the combination of an Option (as hereafter
defined) in tandem with an SAR shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Eclipsys Corporation, any
of Eclipsys Corporation’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 10(f), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement; provided,
however, that the exercise price shall not be less than 100% of the Fair Market
Value (as defined below) at the time the Option is granted.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Board shall specify, on a deferred basis (with
the Company’s obligation to be evidenced by an instrument providing for future
delivery of the deferred shares at the time or times specified by the Board).

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent permitted by applicable law and by the Board, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

(5) by any combination of the above permitted forms of payment.

(g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2. Substitute
Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.

6. Stock Appreciation Rights.

(a) General. A stock appreciation right, or “SAR”, is an Award entitling the
holder, upon exercise, to receive an amount in Common Stock determined by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. The base price from which such appreciation is
measured shall not be less than 100% of the Fair Market Value on the date of
grant. The date as of which such appreciation or other measure is determined
shall be the exercise date. SARs granted hereunder shall expire no later than
10 years after the date of grant.

(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(1) Tandem Awards. When SARs are expressly granted in tandem with Options, (i)
the SAR will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event or a Change in Control Event) and will
be exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the SAR will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a SAR granted with respect to less than the full
number of  shares covered by an Option will not be reduced until the number of
shares as to which the related Option has been exercised or has terminated
exceeds the number of shares not covered by the SAR; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related SAR; and
(iv) the SAR will be transferable only with the related Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Exercise. SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Board, together with any other
documents required by the Board.

7. Restricted Stock; Restricted Stock Units.

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price from the recipient in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. Instead of granting Awards for Restricted Stock, the Board may grant
Awards entitling the recipient to receive shares of Common Stock to be delivered
at the time such shares of Common Stock vest (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

(b) Terms and Conditions. The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase and the issue
price.

(c) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Board, deposited by the Participant, together with a
stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

8. Other Stock-Based Awards.

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.

9. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
sub-limit set forth in Section 4(b), (iii) the number and class of securities
and exercise price per share of each outstanding Option, (iv) the share- and
per-share provisions of each SAR, (v) the repurchase price per share subject to
each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions of each outstanding Other Stock Unit Award, shall
be appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board.

(b) Reorganization and Change in Control Events

(1) Definitions

(a) A “Reorganization Event” shall mean:

(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or

(iii) any liquidation or dissolution of the Company.

(b) A “Change in Control Event” shall mean:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 30% or more of either (x) the then-outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for Common Stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition or (D) any acquisition by General Atlantic
Partners 28, L.P., General Atlantic Partners 38, L.P., General Atlantic Partners
47, L.P., GAP Coinvestment Partners, L.P. and any other entities controlled by
or under common control with any of the foregoing entities, within the meaning
of the Exchange Act (each such party is referred to herein as an “Exempt
Person”); or

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Exempt Persons and any employee
benefit plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 30% or more of
the then-outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(iv) the liquidation or dissolution of the Company.

(c) “Good Reason” shall have the meaning set forth in any employment agreement
or severance agreement between the Company and the Participant, or in the
absence of such a definition, shall mean any significant diminution in the
Participant’s title, authority, or responsibilities from and after such
Reorganization Event or Change in Control Event, as the case may be, or any
reduction in the annual cash compensation payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be.

(d) “Cause” shall have the meaning set forth in any employment agreement or
severance agreement between the Company and the Participant, or in the absence
of such a definition, shall mean any (i) willful failure by the Participant,
which failure is not cured within 30 days of written notice to the Participant
from the Company, to perform his or her material responsibilities to the Company
or (ii) willful misconduct by the Participant which affects the business
reputation of the Company. The Participant shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for Cause was warranted.

(2) Effect on Options

(a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, such
assumed or substituted options shall be immediately exercisable in full if, on
or prior to the first anniversary of the date of the consummation of the
Reorganization Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation. For purposes hereof, an Option shall be considered to be
assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in value (as determined by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the consummation of
such Reorganization Event, except to the extent exercised by the Participants
before the consummation of such Reorganization Event; provided, however, in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Reorganization Event and that each
Participant shall receive, in exchange therefor, a cash payment equal to the
amount (if any) by which (A) the Acquisition Price multiplied by the number of
shares of Common Stock subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options.

(b) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, all Options then outstanding shall automatically
become immediately exercisable in full if, on or prior to the first anniversary
of the date of the consummation of the Change in Control Event, the
Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason by the Participant or is terminated
without Cause by the Company or the acquiring or succeeding corporation.

(3) Effect on Restricted Stock Awards

(a) Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.

(b) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied if, on or prior to the first anniversary of the date of the
consummation of the Change of Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

(4) Effect on Stock Appreciation Rights and Other Stock Unit Awards

The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.

10. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or family partnership established solely for the benefit of
the Participant and/or an immediate family member thereof if, with respect to
such proposed transferee, the Company would be eligible to use a Form S-8 for
the registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. Except as the Board
may otherwise provide in an Award, for so long as the Common Stock is registered
under the Exchange Act, Participants may satisfy such tax obligations in whole
or in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

(f) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

(i) Performance Conditions.

(1) This Section 10(i) shall be administered by a Committee approved by the
Board, all of the members of which are “outside directors” as defined by Section
162(m) (the “Section 162(m) Committee”).

(2) Notwithstanding any other provision of the Plan, if the Section 162(m)
Committee determines, at the time a Restricted Stock Award or Other Stock Unit
Award is granted to a Participant, that such Participant is, or may be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee (as defined in Section 162(m)),
then the Section 162(m) Committee may provide that this Section 10(i) is
applicable to such Award.

(3) If a Restricted Stock Award or Other Stock Unit Award is subject to this
Section 10(i), then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following:
(a) earnings per share, (b) return on average equity or average assets with
respect to a pre-determined peer group, (c) earnings, (d) earnings growth, (e)
revenues, (f) expenses, (g) stock price, (h) market share, (i) return on sales,
assets, equity or investment, (j) regulatory compliance, (k) improvement of
financial ratings, (l) achievement of balance sheet or income statement
objectives, (m) total shareholder return, (n) net operating profit after tax,
(o) pre-tax or after-tax income or (p) cash flow, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated. Such performance goals may be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, and (v) charges for
restructuring and rationalization programs. Such performance goals: (i) may vary
by Participant and may be different for different Awards; (ii) may be particular
to a Participant or the department, branch, line of business, subsidiary or
other unit in which the Participant works and may cover such period as may be
specified by the Section 162(m) Committee; and (iii) shall be set by the Section
162(m) Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m).

(4) Notwithstanding any provision of the Plan, with respect to any Restricted
Stock Award or Other Stock Unit Award that is subject to this Section 10(i), the
Section 162(m) Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Section 162(m)
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

(5) The Section 162(m) Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10(i) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

11. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award or another written agreement between the Company and the
Participant.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board. No Awards shall be granted under the Plan
after the completion of 10 years from the date on which the Plan was adopted by
the Board, but Awards previously granted may extend beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to any requirements of Section 162(m) for
an Award granted to a Participant that is intended to comply with
Section 162(m), and subject to any applicable laws or regulations. In addition,
if at any time the approval of the Company’s stockholders is required as to any
other modification or amendment, the Board may not effect such modification or
amendment without such approval.

(e) Provisions for Foreign Participants. The Board may modify Awards or Options
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

(f) Compliance With Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

Adopted by the Board of Directors
on October      , 2005

6

EXHIBIT B TO EMPLOYMENT AGREEMENT

Agreement re Specified Acts

Agreement Re Specified Acts

This Agreement re Specified Acts is made effective as of October 24, 2005 by and
between Eclipsys Corporation, a Delaware corporation (hereinafter referred to
collectively with any of its subsidiaries as the “Company”), and R. Andrew
Eckert (“Executive”).

The Company and Executive are parties to that certain Employment Agreement of
even date herewith (the “Employment Agreement”) pursuant to which the Company
employs Executive as its Chief Executive Officer. Executive is receiving a grant
of stock options to purchase up to 525,000 shares of Common Stock of the Company
and a grant of 150,000 shares of Common Stock of the Company that are subject to
contractual restrictions, as described in the Employment Agreement (the “Initial
Grants”), and Executive may become entitled to certain severance benefits
described in the Employment Agreement (the “Severance Package” or the “Change in
Control Benefits”). In addition, Executive may receive additional grants of
stock options, restricted stock, or other equity-based awards, and may become
entitled to additional severance benefits. It is a condition of Executive’s
employment that Executive enter into this Agreement with the Company.
Accordingly, the Company and Executive hereby agree as follows:

1. Specified Acts.

(a) If, at any time during Executive’s employment with the Company or during the
730-day period following the termination or cessation of Executive’s employment
with the Company for any reason, Executive commits any Specified Act (as defined
below), then notwithstanding any agreement or plan provision to the contrary,
the Company may in its discretion, at any time or from time to time during the
Evaluation Period related to that Specified Act (as defined below), (i) cancel
in whole or part the Initial Grants and/or any other award of stock options or
restricted stock or any other award made at any time to Executive under any
equity incentive plan of the Company (each an “Award”), whether or not vested,
and/or (ii) rescind some or all of any vesting, exercise, payment or delivery
that occurred or occurs or is scheduled to occur pursuant to the Initial Grants
or any other Award within 730 days before the earlier of the Specified Act or
the termination of Executive’s employment, or at any time after the Specified
Act, and/or (iii) cease paying or providing any or all of the Severance Package
or the Change in Control, and/or (iv) demand that Executive return to the
Company any portion of the Severance Package or the Change in Control Benefits
previously paid, provided that cessation of payment pursuant to item
(iii) and/or demand for return pursuant to item (iv) shall only apply to
portions of the Severance Package or Change in Control Benefits in excess of
$200,000, which $200,000 shall be consideration for the release signed as
required by the Employment Agreement as a condition to payment of the Severance
Package or the Change in Control Benefits.

(b) The Company shall notify Executive in writing of any exercise of any of its
rights under Section 1(a) within the Evaluation Period related to the Specified
Act triggering the Company’s rights.

(c) If the Company rescinds some or all of any vesting, exercise or delivery
pursuant to Section 1(a)(ii), then within ten days after receiving from the
Company the notice described in Section 1(b), Executive shall be obligated to
pay to the Company the gross amount of any gain realized or payment received as
a result of the cancelled Award or rescinded vesting, exercise, payment or
delivery. Such payment shall be made by returning to the Company all shares of
capital stock that Executive purchased or otherwise received in connection with
the cancelled Award or rescinded vesting, exercise, payment or delivery, or if
such shares or any interest therein have been transferred by Executive, then by
paying to the Company, by wire transfer of immediately available funds, the fair
market value of such shares at the time of the transfer. For this purpose, in
the case of publicly traded shares, the value of shares will be measured by the
price for which Executive sold the shares in a bona fide arm’s length
transaction, or if the shares or interests therein were transferred otherwise
than by a bona fide arm’s length sale, then by the closing price of the shares
on the Nasdaq National Market or other primary market or exchange upon which the
shares trade on the trading day immediately preceding the date of the transfer.
Executive will cease to have any rights under any Award, vesting, exercise,
payment or delivery to the extent cancelled or rescinded pursuant to this
Agreement. Any payment of the exercise price for stock options or purchase price
for restricted stock previously made by Executive to the Company in connection
with an Award or vesting, exercise, payment or delivery that is cancelled or
rescinded pursuant to this Agreement will be returned by the Company to
Executive (without interest), at the time Executive returns the shares or makes
payment pursuant to Section 1(c), including, at the Company’s discretion, by
offset against any amounts payable by Executive to the Company or any of the
Company’s subsidiaries.

(d) If the Company demands return of previously paid portions of the Severance
Package or the Change in Control Benefits pursuant to Section 1(a)(iv), then
within ten days after receiving from the Company the notice described in
Section 1(b), Executive shall pay to the Company, by wire transfer of
immediately available funds, an amount equal to the aggregate cost to the
Company of any parts of the Severance Package or the Change in Control Benefits
previously provided to Executive by the Company that the Company demands be
returned.

(e) Upon and as a condition to vesting, exercise, payment or delivery of shares
or cash pursuant to any Award, a Recipient shall, if required by the
Administrator, certify on a form acceptable to the Company that he has not
committed any Specified Act. For purposes of this Agreement, the Company will be
deemed to have been aware of Specified Act only after the completion of any
investigation or inquiry and only when the Company has clear and convincing
evidence thereof. For this purpose, suspicion is not awareness.

(f) For these purposes:

(i) “Evaluation Period” related to a Specified Act means the period beginning
with that Specified Act and ending not later than the later of 365 days after
such Specified Act, or, if later, 180 days after the Company became aware of
such Specified Act.

(ii) “Specified Act” means Employee (A) has a Specified Relationship with a
Designated Company (as those terms are defined below), or (B) violates in any
material respect any material contractual obligation or legal duty to the
Company and, if such violation of contractual obligation or legal duty is
susceptible of cure fails to cure such violation within 30 days of written
demand by the Company for cure, provided that the final determination that such
a violation of contractual obligation or legal duty has occurred and not been
cured within such 30-day notice period must be made by the Company’s board of
directors after giving Executive an opportunity to be heard.

(iii) “Specified Relationship” with a Designated Company means acting as an
owner, partner, officer, director, or employee of, or consultant or advisor
(paid or unpaid) or lender to, or investor in, that Designated Company, except
that ownership of not more than 1% of the outstanding stock of a Designated
Company, in and of itself, will not be a Specified Relationship.

(iv) “Designated Company” means at any time of determination any of the entities
listed on the Current Version of Schedule A to this Agreement and any Affiliate
of any of such entities regardless of when formed. At no time may there be more
than ten Designated Companies listed on Schedule A, and if any version of
Schedule A lists more than ten companies, then only the first ten listed on
Schedule A, reading left to right, top to bottom, will be Designated Companies
pursuant to that schedule, but Affiliates of the listed entities will be
Designated Companies but will not be counted for purposes of this ten-entity
limit. In addition, each of the following shall be a Designated Company, in
addition to the Designated Companies listed on Schedule A and not subject to the
ten-entity limit: (i) any entity that is a successor to or transferee of any
significant part of the business or assets of an entity listed on the Current
Version; and (ii) any entity that first engages in competitive activity
following the date of the Current Version. For this purpose, an entity first
engages in competitive activity when it openly begins to provide or pursue any
goods or services or line of business that is competitive in any material way
with any goods or services or line of business provided or being pursued, or for
which plans were being made, during Executive’s tenure with the Company. The
“Current Version” of Schedule A is the version attached to this Agreement at the
date of its execution unless and until Schedule A is modified as set forth in
paragraph 1(f)(iv)(A) or 1(f)(iv)(B) below. The Current Version need not be the
same as the list of competitors specified by the Company for any agreement
entered into by the Company or any of its affiliates with any other employee
that is similar to this Agreement.

(A) At any time and from time to time from the date hereof until the date seven
days following the termination of Executive’s employment for any reason, but not
more than once in any period of 180 days, the Company may, in its discretion, by
written notice to Executive, modify the Current Version to include any company
or companies that the Company in its discretion deems to be engaged in or
planning any activity that is competitive with the Company’s business as
conducted or planned, subject to the overall limit of ten, and that modified
version of the schedule will then be the Current Version unless and until
further modified pursuant to this paragraph 1(f)(iv)(A) or paragraph
1(f)(iv)(B).

(B) Not more than once in any period of 180 days, Executive may by written
demand require the Company to provide an updated Current Version. In response,
within seven days of receipt of Executive’s demand, the Company must deliver to
Executive an updated Current Version or ratify in writing the then-existing
Current Version. Any such updated Current Version may include, in the Company’s
discretion, any company or companies that the Company in its discretion deems to
be engaged in or planning any activity that is competitive with the Company’s
business as conducted or planned, subject to the overall limit of ten. The
Company may elect to deliver an updated Current Version in response to
Executive’s demand even if the Company has modified the schedule in its own
discretion within the preceding 180 days, but in any case the Current Version
provided by the Company in response to Executive’s demand (whether updated or
ratified) will trigger a new 180-day waiting period before the Company may again
modify the schedule in its discretion pursuant to paragraph 1(f)(iv)(A). Any
Current Version resulting from the process described in this paragraph
1(f)(iv)(B) will be the Current Version unless and until further modified
pursuant to this paragraph 1(f)(iv)(B) or paragraph 1(f)(iv)(A).

(v) “Affiliate” of an entity means any controlling, controlled by or under
common control with such entity.

(g) Executive understands and agrees that (i) his entering into this Agreement
is a material inducement to the Company to employ him on the terms described in
the Employment Agreement; (ii) the Initial Grants and any other equity that the
Company may grant to Executive, the Severance Package and the Change in Control
Benefits (other than the first $200,000 thereof) are intended not only to
motivate and reward Executive’s performance, but also to compensate Executive
for not engaging in any specified Act; (iii) Executive is not restricted by this
Agreement from engaging in any Specified Act, and Executive is willing to accept
the potential economic consequences under this Agreement of engaging in any
Specified Act; (iv) Executive’s livelihood does not depend upon his ability to
engage in any Specified Act; and (v) Executive shall not bring or participate in
any action challenging the, validity, legality, effectiveness or enforceability
of any part of this Agreement.

2. General Provisions.

(a) No Contract of Employment. This Agreement does not constitute a contract of
employment, either express or implied, and does not imply that the Company will
continue the Executive’s employment for any period of time. This Agreement shall
in no way alter the Company’s policy of employment at will, under which both
Executive and the Company remain free to terminate the employment relationship,
with or without cause, at any time, with or without notice. Any change or
changes in Executive’s duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

(b) Entire Agreement. This Agreement sets forth the entire understanding of
Executive and the Company regarding the subject matter hereof, and supersedes
all prior agreements, written or oral, between the Executive and the Company
relating to the subject matter hereof. However, it does not replace or supersede
the Employment Agreement, any agreements documenting equity awards to Executive,
any policies of the Company or agreements entered into by Executive providing
for confidentiality, non-disclosure or assignment of developments, all of which
remain in full force and effect. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Executive and the Company.

(c) Interpretation. If any provision of this Agreement is found by any court of
competent jurisdiction to be unenforceable, it shall be interpreted to apply
only to the extent that it is enforceable.

(d) Severability. If any part of this Agreement as applied to any party or to
any circumstance is adjudged by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable for any reason, then (i) the invalidity of that
part shall in no way affect (to the maximum extent permissible by law) the
application of such part under circumstances different from those adjudicated by
the court, the application of any other part of this Agreement, or the
enforceability or invalidity of this Agreement as a whole; and (ii) such part
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid, legal, effective and enforceable or, if such part cannot be so
amended without materially altering the intention of the parties, then such part
will be stricken and the remainder of this Agreement shall continue in full
force and effect.

(e) Waiver. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to its assets or business.

(g) Subsidiaries and Affiliates. Executive expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employ the Executive may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer.

(h) Remedies not Limited. This Agreement and the Company’s enforcement hereof
are not intended to be exclusive remedies and will not limit any other remedies
that may be available to the Company at law or in equity as a result of or in
connection with any violation by Executive of any contractual obligation or
legal duty to the Company or any subsidiary or affiliate thereof.

(i) Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida (without
reference to its conflicts of law provisions). If any judicial or administrative
proceeding or claim relating to or pertaining to this Agreement is initiated by
either party hereto, such proceeding or claim shall and must be filed in a state
or federal court located in Palm Beach County or Miami-Dade County, Florida, and
the Company and Executive each consents to the jurisdiction of such a court.

(j) Attorneys’ Fees. In the event that either party brings a legal action
against the other in connection with this Agreement, the party, if either, that
is judicially determined to be the prevailing party in such action shall be
entitled to recover his or its reasonable attorney’s fees and legal costs
incurred in connection with such action.

(k) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

In witness whereof, the Company and Executive have entered into this Agreement
as of the date above set forth.

          ECLIPSYS CORPORATION        
By:_______________________ Name: Eugene V. Fife
    —  
Title: Chairman & CEO
  R. Andrew Eckert


7

Schedule A To Agreement Re Specified Acts

Designated Companies

[Confidential]

8

EXHIBIT C TO EMPLOYMENT AGREEMENT

Release

RELEASE

This Release (this “Release”) is entered into as of      , by R. Andrew Eckert
(“Executive”) in favor of Eclipsys Corporation (“Eclipsys” or the “Company”) and
certain other parties as set forth herein.

Contingent upon Executive’s execution and delivery to the Company of this
Release, and the effectiveness of this Release following the lapse without
revocation of any revocation period, the Company is obligated to provide to
Executive the “Severance Package” as defined in and pursuant to that certain
Employment Agreement entered into as of October 24, 2005 by and between
Executive and the Company (the “Employment Agreement”). In consideration of
Executive’s right to receive the Severance Package, Executive hereby agrees as
follows:

1. Termination Date. The effective date of Executive’s termination of employment
with the Company is      .

2. Release.

(a) As of the Effective Date (as defined below), Executive, for Executive and
Executive’s assigns, heirs, executors, successors and administrators, hereby
fully and unconditionally releases the Company, its subsidiaries and other
affiliates, their respective successors, and the officers, directors, employees,
stockholders, attorneys and agents of each of them (the “Released Parties”),
from any and all claims, causes of action, rights, agreements, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, arising out of, relating to or in any way connected with
Executive’s employment with or separation from the Company (the “Released
Matters”). The Released Matters include, but are not limited to, claims for
wrongful termination, breach of contract, breach of the covenant of good faith
and fair dealing, tort, intentional or negligent infliction of emotional
distress, defamation, invasion of privacy, fraud, negligent misrepresentation,
violation of or rights under local, state or federal law, ordinance or
regulation, all common law claims, and all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including but not limited to
claims to non-vested stock or non-vested stock options. However, Released
Matters do not include, and nothing in this Release waives or releases or
prevents Executive from in any way pursuing any rights or claims Executive may
have (i) to indemnity and defense from the Company pursuant to provisions of the
Company’s charter documents, any contract of indemnity, or applicable law;
(ii) to coverage under policies of insurance maintained by the Company
(including without limitation insurance covering directors’ and officers’
liability, fiduciary liability, employment practices liability, general
liability, and automobile damage and liability) according to the terms of such
policies; (iii) to the Accrued Amounts and Severance Package [or substitute
Change in Control Benefits, if appropriate] as defined in the Employment
Agreement; (iv) to reimbursement of expenses properly incurred by Executive in
the course of his service to the Company; (v) under plans or contracts governing
equity awards made to Executive; (vi) as a former employee under the Company’s
retirement and welfare plans under which Executive is a beneficiary or in which
Executive is a participant, including without limitation the Company’s 401(k)
plan and plans or policies or insurance providing for health care; or (vi) as a
stockholder of the Company.

(b) Executive acknowledges and agrees that the releases made herein constitute
final and complete releases of the Released Parties with respect to all Released
Matters, and that by signing this Release, Executive is forever giving up the
right to sue or attempt to recover money, damages or any other relief from the
Released Parties for all claims Executive has or may have with respect to the
Released Matters (even if any such claim is unforeseen as of the date hereof).

(c) Executive represents and warrants that Executive understands California
Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Executive, being aware of Section 1542, hereby expressly waives any and all
rights Executive may have thereunder as well as under any other statute or
common law principles of similar effect under the laws of any state or the
United States. This Release shall act as a release of all future claims that may
arise from the Released Matters, whether such claims are currently known or
unknown, foreseen or unforeseen including, without limitation, any claims for
damages incurred at any time after the date of this Release resulting from the
acts or omissions which occurred on or before the date of this Release of any of
the Released Parties.
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released Parties,
Executive expressly acknowledges that this Release is intended to include in its
effect, without limitation, all Released Matters which Executive does not know
or suspect to exist in his favor at the time of execution hereof, and that this
Release contemplates the extinguishment of all such Released Matters.

3. No Claims. Executive represents and warrants that Executive has not
instituted any complaints, charges, lawsuits or other proceedings against any
Released Parties with any governmental agency, court, arbitration agency or
tribunal. Executive further agrees that, except to the extent that applicable
law prohibits such agreements, Executive will not, directly or indirectly,
(i) file, bring, cause to be brought, join or participate in, or provide any
assistance in connection with any complaint, charge, lawsuit or other proceeding
or action against any Released Parties at any time hereafter for any Released
Matters, (ii) assist, encourage, or support employees or former employees or
stockholders or former stockholders of Eclipsys or any of its affiliates in
connection with any lawsuit, charge, claim or action they may initiate, unless
compelled to testify by appropriate civil processes; or (iii) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Release are illegal, invalid, not binding,
unenforceable or against public policy. In addition, Executive will refrain from
bringing or dismiss, as applicable, any claim against any third party if any
Released Party would be required to defend or indemnify that third party in
connection with such claim. If any agency or court assumes jurisdiction of any
complaint, charge, or lawsuit against Eclipsys or any Released Party, on
Executive’s behalf, Executive agrees to immediately notify such agency or court,
in writing, of the existence of this Release, including providing a copy of it
and to request, in writing, that such agency or court dismiss the matter with
prejudice.

4. Non-Disclosure and Non-Solicitation. Executive acknowledges and reaffirms his
obligation to keep confidential all non-public information concerning the
Company which he acquired during the course of his employment with the Company
and his post-employment obligations to refrain from soliciting the Company’s
employees or clients, as stated more fully in the Confidentiality,
Non-Disclosure and Developments Agreement Executive executed in connection with
the inception of his employment, which remains in full force and effect.
Executive also acknowledges the Agreement re Specified Acts entered into between
Executive and the Company in connection with the inception of his employment,
which remains in full force and effect.

5. Return of Company Property. Executive shall immediately return to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in his possession or control. Executive confirms
that he has left, and will continue to leave, intact all electronic Company
documents, including but not limited to those Executive developed or helped
develop during his employment. Executive further confirms that he has cancelled
or shall immediately cancel all accounts for his benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

6. Business Expenses and Compensation. Executive acknowledges that he has been
reimbursed by the Company for all costs and business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him, except for unreimbursed expenses properly
incurred by him in the course of his service to the Company that he submits
within 30 days after the date of this Release. Executive further acknowledges
that he has received payment in full for all services rendered in conjunction
with his employment by the Company and that no other compensation is owed to
his, other than the Accrued Amounts and the Severance Package as defined in the
Employment Agreement.

7. Non-Disparagement. Executive shall not make any false, disparaging or
derogatory statements to any media outlet, industry group, financial institution
or current or former employee, consultant, or customer of the Company, or any
other third party, regarding any Released Party.

8. Amendment. This Release is binding upon Executive and may not be modified in
any manner, except by an instrument in writing of concurrent or subsequent date
signed by Executive and a duly authorized representative of Eclipsys. This
Release is binding upon Executive and his assigns, heirs, executors, successors
and administrators, and shall inure to the benefit of all the Released Parties.

9. Waiver of Rights. No delay or omission by the Company in exercising any right
under this Release shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

10. Validity. If any part of this Release is determined by any court of
competent jurisdiction to be void, illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining parts shall not be
affected thereby and said void, illegal, invalid or unenforceable part shall be
deemed not to be a part of this Release.

11. Nature of Agreement. This Release is part of a severance arrangement and
does not constitute an admission of liability or wrongdoing on the part of
Executive, the Company or any other person.

12. Acknowledgments. Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Release and that the Company advised him
to consult with an attorney of his own choosing prior to signing this Release.
Executive understands that he may revoke this Release for a period of seven
(7) days after its execution and delivery. The eighth (8th) day after
Executive’s execution and delivery of this Release will be its “Effective Date.”
This Release will be effective and enforceable beginning on the Effective Date
unless Executive delivers written revocation of this Release to the Company’s
Chief Executive Officer and General Counsel, or persons acting in those
capacities, before the Effective Date, in which case this Release will be of no
force or effect. Executive understands and agrees that by entering into this
Release he is waiving any and all rights or claims he might have under The Age
Discrimination in Employment Act, as amended by The Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

13. Voluntary Assent. — Executive represents and agrees that he fully
understands his right to discuss, and that Eclipsys has advised Executive to
discuss, all aspects of this Release with Executive’s private attorney, that
Executive has carefully read and fully understands all the provisions of the
Release, that Executive understands its final and binding effect, that Executive
is competent to sign this Release and that Executive is voluntarily entering
into this Release. Executive specifically agrees not to claim, and has waived
any right to claim, to have been under duress in connection with the review,
negotiation, execution and delivery of this Release.

14. Applicable Law. This Release shall be interpreted and construed in
accordance with the laws of the State of Florida, without regard to conflict of
laws provisions.

15. Entire Agreement. This Release contains and constitutes the entire
understanding and agreement between Executive and the Company regarding the
matters set forth herein, but provisions of other agreements between Executive
and the Company (including without limitation the Employment Agreement, the
Restricted Stock Agreement, the Agreement re Specified Acts, and grant notices
for equity awards) that by their nature or terms are intended to survive
termination of employment will continue in effect. Executive represents and
agrees that in executing this Release Executive relies solely upon his own
judgment, belief and knowledge, and the advice and recommendations of any
independently selected counsel, concerning the nature, extent and duration of
Executive’s rights and claims. Executive acknowledges that no other individual
has made any promise, representation or warranty, express or implied, not
contained in this Release, to induce Executive to execute this Release.
Executive further acknowledges that Executive is not executing this Release in
reliance on any promise, representation, or warranty not contained in this
Release.

In witness whereof, Executive has executed this Release as of the date above
written.

     
R. Andrew Eckert
US1DOCS 5148638v2

9

EXHIBIT D TO EMPLOYMENT AGREEMENT

Definition of Change in Control

“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection) that occurs during the Term
of Employment:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) below; or (v) any
acquisition by General Atlantic Partners 28, L.P., General Atlantic Partners 38,
L.P., General Atlantic Partners 47, L.P., GAP Coinvestment Partners, L.P.,
General Atlantic Partners, LLC, and any person directly or indirectly controlled
(within the meaning of Rule 12b-2 promulgated under the Exchange Act) by any of
the foregoing entities described in this clause (v) (each such party is referred
to herein as an “Exempt Person”) of any shares of Common Stock; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation, any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation, or any Exempt Person) beneficially owns, directly or indirectly,
30% or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

10

EXHIBIT E TO EMPLOYMENT AGREEMENT

Confidentiality, Non-disclosure and Developments Agreement

CONFIDENTIALITY, NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT

This Confidentiality, Non-Disclosure and Developments Agreement is made as of
October 24, 2005 by and between Eclipsys Corporation, a Delaware corporation
headquartered in Florida (hereinafter referred to collectively with any of its
subsidiaries as the “Company”), and R. Andrew Eckert (the “Employee”).

WHEREAS, the Company desires to employ the Employee;

THEREFORE, IN CONSIDERATION of the employment of the Employee by the Company,
the Employee and the Company agree as follows:

1. Condition of Employment.

The Employee acknowledges that his employment with the Company is contingent
upon his agreement to sign and adhere to the provisions of this Confidentiality,
Non-Disclosure and Developments Agreement (“Agreement”).

2. Proprietary and Confidential Information.

(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
discoveries, inventions, products, product improvements, product enhancements,
processes, methods, techniques, formulas, compositions, compounds, negotiation
strategies and positions, projects, developments, plans (including business and
marketing plans), research data, clinical data, financial data (including sales
costs, profits, pricing methods), personnel data, computer programs (including
software used pursuant to a license agreement), customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the Company.
The Employee will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
his employment with the Company, unless and until such Proprietary Information
has become public knowledge without fault by the Employee.

(b) The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Employee or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
the Employee only in the performance of his duties for the Company and shall not
be copied or removed from the Company premises except in the pursuit of the
business of the Company. All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Employee shall be
delivered to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his employment. After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.

(c) The Employee agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs 2(a) and 2(b)
above, and his obligation to return materials and tangible property set forth in
paragraph 2(b) above also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.

3. Developments.

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, methods, developments, software, and works of
authorship or other creative works, whether patentable or not, which are
created, made, conceived or reduced to practice by him or under his direction or
jointly with others during his employment by the Company, whether or not during
normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

(b) Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph 3(b) shall not apply to
Developments that do not relate to the present or planned business or research
and development of the Company and which are made and conceived by the Employee
not during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Proprietary Information. The Employee
understands that, to the extent this Agreement shall be construed in accordance
with the laws of any state that precludes a requirement in an employee agreement
to assign certain classes of inventions made by an employee, this paragraph 3(b)
shall be interpreted not to apply to any invention that a court rules and/or the
Company agrees falls within such classes. In addition, for purposes of
California law, this provision shall apply only to the maximum extent permitted
by Section 2870 of the California Labor Code (attached hereto as Attachment A).
The Employee understands that the provisions of this Agreement requiring
assignment of Developments to the Company do not apply to any invention that
qualifies fully under the provisions of California Labor Code Section 2870. The
Employee agrees to advise the Company promptly in writing of any invention that
he believes meets the criteria in Section 2870 that are not otherwise disclosed
on Attachment B. The Employee also hereby waives all claims to moral rights in
any Developments.

(c) The Employee agrees to cooperate fully with the Company and to take such
further actions as may be necessary or desirable, both during and after his
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Developments. The
Employee shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Development. The Employee further agrees that if the Company is unable, after
reasonable effort, to secure the signature of the Employee on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Employee, and the Employee
hereby irrevocably designates and appoints each executive officer of the Company
as his agent and attorney-in-fact to execute any such papers on his behalf, and
to take any and all actions as the Company may deem necessary or desirable in
order to protect its rights and interests in any Development, under the
conditions described in this sentence.

4. Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of his
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party, or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party. The Employee further represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
non-disclosure or non-competition agreement), and that the Employee will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

5. United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions that are made known to the Employee and to take all
action necessary to discharge the obligations of the Company under such
agreements.

6. Non-Solicitation.

While employed by the Company, the Employee shall devote all of his business
time, attention, skill and effort to the faithful performance of his duties for
the Company. For a period of 1 year after the termination or cessation of
Employee’s employment for any reason, the Employee will not, in the geographical
areas that the Company or any of its subsidiaries does business or has done
business at the time of Employee’s departure, directly or indirectly:

(a) Either alone or in association with others (i) solicit, recruit, induce, or
attempt to solicit, recruit or induce, or permit any organization directly or
indirectly controlled by the Employee to solicit, recruit, induce, or attempt to
solicit, recruit or induce any employee of the Company to leave the employ of
the Company, or (ii) solicit, recruit, induce, or attempt to solicit, recruit or
induce for employment, or permit any organization directly or indirectly
controlled by the Employee to solicit, recruit, induce, or attempt to solicit,
recruit or induce for employment, any person who was employed by the Company at
any time during the term of the Employee’s employment with the Company;
provided, that this clause (ii) shall not apply to any individual’s employment
with the Company, which has been terminated for a period of six months or
longer; or

(b) Either alone or in association with others, solicit, divert or take away, or
attempt to solicit, divert or take away, or permit any organization directly or
indirectly controlled by the Employee to solicit, divert or take away, or
attempt to solicit, divert or take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts,
of the Company, which were contacted, solicited or served by the Company at any
time during the term of the Employee’s employment with the Company.

7. Not An Employment Contract.

The Employee acknowledges that this Agreement does not constitute a contract of
employment, either express or implied, and does not imply that the Company will
continue the Employee’s employment for any period of time. This Agreement shall
in no way alter the Company’s policy of employment at will, under which both the
Employee and the Company remain free to terminate the employment relationship,
with or without cause, at any time, with or without notice.

8. General Provisions.

(a) No Conflict. The Employee represents that the execution and performance by
him of this Agreement does not and will not conflict with or breach the terms of
any other agreement by which the Employee is bound.

(b) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the Employee and the Company relating to the subject matter of
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by the Employee and
the Company. The Employee agrees that any change or changes in his duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.

(c) Interpretation. If the Employee violates the provisions of Section 6 of this
Agreement, the Employee shall continue to be bound by the restrictions set forth
in Section 6 until a period of 1 year has expired without any violation of such
provisions. If any restriction set forth in Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair the validity or enforceability of any other
provision of this Agreement.

(e) Waiver. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(f) Employee Acknowledgment and Equitable Remedies. The Employee acknowledges
that the restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and considers the
restrictions to be reasonable for such purpose. The Employee agrees that any
breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and that therefore, in the event of any breach of this
Agreement, the Employee agrees that the Company, in addition to such other
remedies that may be available, shall be entitled to specific performance and
other injunctive relief without posting a bond.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to its assets or business, provided however that the
obligations of the Employee are personal and shall not be assigned by the
Employee.

(h) Subsidiaries and Affiliates. The Employee expressly consents to be bound by
the provisions of this Agreement for the benefit of the Company or any
subsidiary or affiliate thereof to whose employ the Employee may be transferred
without the necessity that this Agreement be re-signed at the time of such
transfer.

(i) Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed as a sealed instrument under and in accordance with the laws of
the State of California (without reference to the conflicts of law provisions
thereof). Any action, suit, or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court in the City and County of San Francisco,
California (or, if appropriate, a federal court located within the City and
County of San Francisco, California), and the Company and the Employee each
consents to the jurisdiction of such a court.

(j) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

          ECLIPSYS CORPORATION        
By:_______________________ Name: Eugene V. Fife
    —  
Title: Chairman & CEO
  R. Andrew Eckert


11

Attachment A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his rights in an invention to his
employer shall not apply to an invention that the employee developed entirely on
his own time without using the employer’s equipment, supplies, facilities, or
trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer, or

(2) Result from any work performed by the employee for his employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

12

Attachment B
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

         
Title
  Date   Identifying Number or Brief Description

         
 
      No inventions or improvements
 
     

 
      Additional Sheets Attached
 
     

Signature of Employee:
 
 

 
       
 
        Printed Name of Employee:
  R. Andrew Eckert
 
       
Date:
  October 24, 2005  

 
       

13